Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 25 October 2001.
Announcement by the President
Ladies and gentlemen, since our last session, Spain has once again, unfortunately, been cruelly struck by terrorism. On 7 November, José María Lidón Corbi, a judge and professor of law in the Basque region, was murdered in a cowardly attack whilst leaving his home in Getxo.
The previous day in Madrid, terrorists set off a car bomb, in which a hundred or so people were injured.
On my own behalf, and on that of the European Parliament, I immediately sent my deepest condolences to the victim' s family and our best wishes for a speedy recovery to everyone who was injured in this attack.
Yet again, ETA terrorists have shown that they deny the right to life, that they reject the very principle of the rule of law. By attacking a judge this time, the terrorists are demonstrating this once more.
Yesterday, Algeria was struck by catastrophic weather conditions, which so far have claimed 538 lives and left 316 injured.
I immediately expressed our deep sorrow to the Algerian people for the disaster that has struck Algiers, and our total solidarity for the human tragedy that the country is suffering. I also asked President Bouteflika to pass on a message on our behalf to express our deepest sympathy to the victims' families and loved-ones. I hope very much that the European Union will play an active part in supplying emergency aid, which must be sent as soon as possible.
Yesterday, three journalists were killed in an ambush by the Taliban in Afghanistan. Johanne Sutton, Pierre Billaud and Volker Handloik died whilst carrying out their profession, which was also their passion. It was because of their courage that each of us was able to keep abreast of the events in Afghanistan. I would like to pay homage to them and to express our deepest sympathy for their families and colleagues.
This afternoon, less than an hour ago, an American aircraft crashed not far from JFK airport in the Queens area of New York. There were more than 260 passengers and crew members on board. For the time being, we do not know the exact number of casualties or the precise circumstances surrounding this tragedy. Ladies and gentlemen, I would like to ask you to observe a minute' s silence to pay homage to all the victims.
(The House rose and observed a minute' s silence)
Ladies and gentlemen, I am particularly pleased to welcome back to the House Olivier Dupuis, who was detained for 14 days in Laos.
I would like to thank all those who helped to bring about this fortunate outcome. I, myself, took several diplomatic steps, and was at pains to stress to both the President-in-Office of the Council, Mr Michel, and Mr Javier Solana that it is unacceptable for a country, which signed cooperation agreements with the European Union on 29 April 1997, to detain a Member of the European Parliament, along with three other EU citizens and a Russian national, for a 14-day period, with total disregard for human rights and the obligations arising from the cooperation agreement. I strongly urge the Laotian authorities to respect the democratic principles to which they ascribed, and to bring about the unconditional release of all prisoners detained because of their beliefs.
(Applause)
Madam President, ladies and gentlemen, first of all, I would like to thank Mr Zimeray who travelled to Vientiane as soon as we had the opportunity to contact him, which was 10 days after we were imprisoned. He immediately offered to act in our defence, and informed us of the diplomatic steps that you had promptly taken. He also told us what many of our fellow Members had done to help us, particularly Mr Brok and our colleagues and friends in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and many other Members as well.
Madam President, I would like to give my sincere thanks to you and all the Members, such as Ignacio Salafranca, Jules Maaten and many others. I think that we should pursue this initiative and I see that this issue is also on the agenda of this session. The situation in Laos is tragic. I would like to reiterate to all my fellow Members that we were in Laos to fight the cause of five lost prisoners, known as the desaparecidos, but there are hundreds of other prisoners and the prison conditions in Laos are terrible. These people do not even have the right to a fair trial, they are passing their final days in oblivion without even being able to see their family. Unfortunately, this situation is nothing out of the ordinary.
Corruption is endemic in Laos. I hope that we will have the opportunity to work together in order to change this situation as quickly as possible.
Approval of the Minutes of the previous sitting
The Minutes of Thursday 25 October have been distributed.
Are there any comments?
Madam President, immediately following the vote on the 2002 Budget I asked how exactly Budget line B3-306 had been voted on. My group's co-ordinator and I wrote you a letter asking for the vote to be re-scrutinised. We have as yet received no reply. I therefore wish to lodge an objection to the Minutes on this point in order to get the matter properly clarified.
The background to this is that we had voted on a reserve - the amounts involved and the explanations of them. It was intended that we would vote on them together, with a separate vote only on one short passage in the explanations. Then, though, there were suddenly separate votes on the amounts and the explanations. That was not how it had been intended. I therefore ask that this be looked into, and wish to put on record my reservations about the Minutes.
Mr Ferber, we shall take note of this.
If I am not mistaken, during voting time on Thursday 25 October, my vote by roll call on the second part of Amendment No 559 on the budget, and more specifically on premiums for tobacco, has been incorrectly recorded.
I voted against the second part, against the commentary, and I am shown in the register as having voted in favour.
I sent you a note and I received confirmation from Parliament' s services that this will be corrected. As far as I know, this has not yet been done. I hope that this will be corrected, but I wanted to mention this to the House as well.
Certainly, Mr Korakas. Thank you.
(The Minutes of the previous sitting were approved)
Order of business
The next item is the final draft agenda as drawn up by the Conference of Presidents pursuant to Rule 110 of the Rules of Procedure.
Sittings of 12 to 15 November in Strasbourg Regarding Tuesday
Madam President, my report on passenger transport by rail, road and inland waterway has been placed on Tuesday' s agenda under item No 16. In recent months, different groups have continuously called for either bringing the discussion forward or postponing it. Last week, I was informed that three of the groups, PSE, PPE-DE and the Verts/ALE, were in favour of postponing the discussion. I then agreed to this on the assumption that the other groups needed more time for a fully-fledged discussion. When on Thursday evening, much to my surprise, I heard that the Conference of Presidents had decided to go ahead with the discussion after all, I informed all Members that I was still prepared to postpone the debate. It since transpired on Thursday afternoon that the PPE-DE Group had not been in favour of postponement and that it is no longer an issue for the PSE Group either. Furthermore, the agendas of the two remaining plenary part-sessions of this year are already full. Now that I have found this out, I am withdrawing my offer which I made in writing and circulated and I assume that the debate will go ahead tomorrow.
Of course!
Regarding Wednesday President. I have received a request from the Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party to postpone Mr Fiori' s report until the Brussels session of 28 and 29 November.
Is there a Member who wishes to move this request?
Madam President, Parliament must be an open forum whose business people are able to follow. That is something Parliament will not be if we debate the Fiori report this week, because it is only today that it has become available in ten languages. I do not know what the situation is regarding the eleventh language, Danish. According to our original timetable, to which the Conference of Presidents had agreed, it was to be debated during the November II part-session. Nor do we think there is any reason for debating it before the Caudron report. I would therefore ask, on behalf of the Liberal Group, that we move it to the November II part-session. I believe it is only right that you should check up on how the groups vote. On this point, as on many others, the groups are extremely divided. The main thing, however, is that the world outside should be able to follow what is happening. We MEPs should also be able to form views on the extremely difficult issues discussed in this report.
Mrs Thors, I can give you an explanation which may not have been brought to Members' attention. The Conference of Presidents decided to put the debate on the Fiori report on the agenda at the same time as the debate on Mr Caudron' s report. With regard to the vote, it was decided that if there was insufficient time, Mr Fiori' s report could be put to the vote at the second November session in Brussels. I am simply giving you this information so that you are aware. If the report is kept on the agenda, I will see whether or not we have sufficient time to take the vote.
We have just heard the speaker who moved the request. Is there a Member who wishes to speak in favour of the request?
Madam President, I would like to speak in favour of this request because, although, admittedly, only a small majority in the Conference of Presidents decided on Thursday to submit these two reports to a joint debate, it is certainly not straightforward for Parliament to allow the administrative services to take a decision that is political in nature. In other words, this is a difficult requirement to meet. We must not rush the vote on the Fiori report nor must we rush the debate. However, if we set a deadline for tabling amendments for 9 p.m. on Tuesday and expect the administrative services to work like Trojans so that the Rules of Procedure are observed and Members have the documents 24 hours before the vote, we would be racing against time and this would not do credit to the Fiori report or to Parliament. That is why we must support - and this is something that I support, along with my fellow Members from the radical group - the joint proposal to postpone the debate, so that we do not have to deal with this in a hurry.
Madam President, taking the language question first, I am informed that everything is in order so far and available in all languages. I will now turn to the esteemed Mr Dell'Alba's comments and start by agreeing with him that this is a political issue, but then coming to a quite different conclusion. This is not only a political issue but also an ethical one, and of the greatest significance for the Fiori report. It had always been our opinion that the Fiori report should be considered together with both the Caudron reports.
As we have just decided, Madam President, to begin the debate with the Commission and the Council at three o'clock on Wednesday afternoon, there will be sufficient time in the morning to debate the Fiori report and the two Caudron reports. If that were not the case, then we too would have doubts about proceeding with everything on the agenda as it stands. Now, though, that the debate with the Council and the Commission on the international situation is to take place on Wednesday afternoon, we take the view that the Caudron and Fiori reports belong together. It is, though, an ethical and a political issue requiring an answer now, and so we would be very grateful if it could remain on the agenda.
So, we have heard the speaker who moved the request, one speaker in favour and one speaker against the request. Mr Barón Crespo, do you wish to take the floor again?
Madam President, I would like to point out that I have the right to speak, for my esteemed fellow Member Mr Poettering did not only talk about the Fiori report: he spoke about the whole of Wednesday' s agenda, and as proposer, I feel that I have the right to speak, because it was my group that put forward the proposal to once again include in the agenda for Wednesday morning the oral questions that were initially put to the Council on a subject that is so important, especially if we consider the free time that we - according to what we are led to believe - have available. I would like to take the opportunity, Madam President, to protest strongly and ask that you, yourself, do the same before the Council, for the representative of the Council, in the Conference of Presidents, gave a piece of information which I understand to be inaccurate, if not completely untrue, in relation to Council meetings.
Justice and Home Affairs Council is going to meet, as expected, on Friday, yet the representative of the Council at the Conference of Presidents said that the meeting would be taking place on 7 December. This information is misleading, particularly at a time when Parliament is making a substantial effort to proceed with the emergency procedure on anti-terrorist legislation, and I think it was a serious mistake, because it has led to confusion that has had a negative effect on everyone concerned.
Firstly, in relation to this apparently empty Wednesday morning agenda, according to Mr Poettering.
Secondly, Madam President, I think it is a major political mistake to subordinate a legislative report such as the Caudron report to a question that will have ethical repercussions for all - not only for one particular political group - for we need to be working on that which is relevant to us all: the draft legislation.
Furthermore, as anticipated, we can remain perfectly calm and still have the time needed to deal with matters as serious as those set out in the Fiori report without necessarily having to resort to the emergency procedure. We therefore agree that the matter should be debated in the November II part-session, as had initially been planned.
Mr Barón Crespo, everything is, in fact, perfectly in order, since there were two speakers to move this request. Therefore, we were permitted to hear two speakers who are in favour and, in order to be fair, I shall now give the floor to Mr Lannoye, who I believe is going to speak against.
Madam President, unlike Mr Barón Crespo, I think that the debate on the Fiori report depends on the Caudron report. I shall explain why. We set up a temporary committee to deal with the subject of human genetics. Why did we do this? Because there are considerable ethical problems and I believe that everyone is aware of what they are. In my view, we cannot express a sound opinion on research programmes lasting several years, whose ethical aspects are fundamental, and then suddenly vote on the Fiori report which could lose a significant amount of its political impact. I therefore believe that, in order to make the work of Parliament more coherent, it would be better to take the vote on the Fiori report at the same time as the Caudron report. That said, I also agree that if the physical conditions are not appropriate, it is better to postpone the vote than to proceed under the wrong circumstances. I think that we must respect Members.
I shall therefore put to the vote the request by the Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party to postpone the Fiori report.
(Parliament gave its assent)
I have received a request from the Group of the Party of European Socialists to bring forward to this week the debate on criminal sanctions and Community law, which is currently scheduled for Wednesday 28 November.
Justice and Home Affairs. Madam President, on behalf of the committee I have the honour to chair, I would ask that this topic be reinserted on this week's agenda, since, contrary to the advice given to the Conference of Presidents last week, the Justice and Home Affairs Council will be discussing it at its meeting this Friday. This evening the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs will adopt a text, drafted in cooperation with the Committee on Budgetary Control and the Committee on the Environment, Public Health and Consumer Policy, which we believe is a strong basis for a Parliament resolution on this matter. If it is not possible to have a debate in plenary with the Council, we request authorisation to submit this text to the plenary in the form of a draft recommendation for a vote on Thursday, pursuant to Article 39 of the Treaty and Rule 94 of our Rules of Procedure.
Madam President, after listening to the explanation given by Mr Watson, whom I would like to wish a long presidency of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for he does this job so well, my group withdraws its proposal and adopts the one tabled by Mr Watson.
Are there any objections to Mr Watson' s proposal?
(Parliament gave its assent)
Regarding Thursday
President. I suggest that, in view of the busy voting schedule at midday, the start of voting time be brought forward by half an hour, in other words, that we begin voting at 11.30 a.m. Even without the vote on the report by Mr Fiori, I think that this is necessary.
With regard to the topical and urgent subjects of major importance, I have received a request from the Confederal Group of the European United Left - Nordic Green Left to add a fourth sub-item entitled 'Floods in Algeria' . I suggest that we add this item to item three, 'Effects of hurricane Michelle in Nicaragua and Cuba' , and we call this item 'Natural disasters' .
Madam President, if it is at all possible, I would like to add an oral amendment: 'on the effects of hurricane Michelle on Nicaragua, Cuba and Honduras' , which is where it has caused the most damage.
Of course. I do not think that there will be any objections to this and we can therefore proceed in this way.
(Parliament gave its assent) The order of business is thus established.
Speeches on points of order
Madam President, according to the British press today six Algerian nationals were arrested over the weekend by the French security services. They are allegedly associated with the terrorist group al-Qa'ida and with the five people arrested last year found in possession of maps which marked out the Parliament buildings in Strasbourg and the Cathedral. Given the proximity both in place and time to our current part-session, what information does the President have on their hostile intentions towards Parliament? Given the current climate of suspicion, with another crash in New York of an airliner this evening, what additional security measures will be taken to protect us? I, for instance, was allowed into Parliament this evening without even showing my security pass. What measures can be taken to protect us, given this danger?
Mr Tannock, as you can imagine, I carried out a very thorough investigation into the report you mentioned. I was told that the plans the terrorists had in their possession related only to Strasbourg cathedral and the Christmas market. But, of course, this information gives us reason to be even more careful, and I shall now give the floor to Mr Balfe, who will give you more details on what has been done to step up security.
Madam President, I have no more information than you on this series of arrests. No-one has informed me about it but I am sure that will happen in the course of the evening and I will then tell Mr Tannock. I should like to point out, though, that whilst we welcome the new security on the periphery, this building has to operate in the interests of Members. I hope that the Bureau will reconsider the question of security and try to fine-tune it somewhat, because far too many Members are having their visitors and other groups seriously inconvenienced by the way the rules are being applied. They can be applied a little more subtly. I hope we can do that.
As regards Mr Tannock's question, I will find out what I can and inform him and the House.
In any case, I believe Mr Tannock welcomes the security measures that the Bureau thought it was necessary to take.
I can inform you that many Members submitted this question. We cannot be too careful at the moment, which is, admittedly, an extremely testing time.
Madam President, I would like to briefly draw attention to the case of one of our colleagues in Israel, Mr Bichara, whose parliamentary immunity has recently been waived by the Knesset, a step that was taken because Mr Bichara expressed his political views in public. I think that this step goes completely against the concept of parliamentary immunity, as this is never used by a country to punish MPs for expressing political views. I believe that Mr Bichara has an extremely important role to play in relations between the Israeli and Palestinian people and in bringing about a fair solution to this conflict. I also think that it is important that you bring up this matter with the Israeli authorities and express Parliament' s concern at this step which infringes freedoms and breaches the treaty signed by Israel and the European Union.
We shall look into this matter very carefully.
Thank you, Madam President, for your words of solidarity for Algeria at the beginning of the sitting. It is said that you find out who your true friends are in times of need and I believe, in fact, that now is the time to show our alliance with the Algerian people by providing substantial emergency aid of various kinds to help them contend with the extensive damage caused by the torrential rain that has struck Algiers and northern Algeria.
A natural disaster of this kind is always a huge blow for any population, particularly the most deprived, but, in this case, Algeria is also a country that has already suffered so much due to Islamic terrorism, economic and political crises, which continue to dash everyone' s hopes.
My group is, therefore, calling on the European Union to make the necessary resources available to help those affected by the disaster and, secondly, we believe that we must draw lessons, and not only in conjunction with the authorities and Parliament, but also with the relevant representatives of civil society in Algeria, from this tragedy and define priorities for our future cooperation.
If I may, Madam President, I would like to briefly give some information about another subject, since the request to add this item to the topical and urgent debate was rejected, that of the case of Leïla Zana. The Bureau of my group recently held a meeting in Ankara. We requested the opportunity to meet the Sakharov Prize winner, of course, but we were refused outright, and what we find particularly disappointing, especially since this concerns the Sakharov Prize, is that we were unable, at a time when we are combating terrorism, to meet Leïla Zana.
I think that it was only fair that my fellow Members are given this information and I also hope that the Commission is aware of this information since the Commission is currently drafting a progress report on relations between Turkey and the European Union.
Madam President, while Mr Dupuis was held in Laos last week, a large number of your colleagues, including myself, were detained in Brussels airport for eight hours, from 3 p.m. to 11 p.m., because the government of Belgium would not ensure the free movement of European citizens around Europe, including that of MEPs. We could not get out of Brussels at all; we had to go back, and in the end departed from Charleroi the next day. It took me 23 hours to get home.
Could you make representations to the Belgian Government, and to other governments, for that matter, to the effect that all European citizens, not just MEPs, should be entitled to free movement in Europe and that unjustified and illegal blockades of airports should be dealt with by the authorities in the proper manner?
Of course, Mr Purvis, I will certainly do this.
Madam President, I would like to inform you that in July this year, in accordance with Article 21 of the Treaty on European Union, I tabled a question to the Council of Ministers with regard to the Sahara referendum and also to some statements made by Mr Solana, the European Union' s representative for Foreign Policy.
A few weeks ago some EU Member States in the United Nations debated the common EU position on the Sahara. Curiously, France distanced herself from the Belgian presidency' s proposal and demanded that the line be adopted as set out in the response that the Council of the European Union gave me personally on 10 October. To date, I have received no such response. There was even talk of a diplomatic incident, of a crisis between Spain and France, and between Spain and Morocco.
I would like to say two things for the record: firstly, it has never been my intention to create a diplomatic incident between Spain and France, nor between Spain and Morocco. And secondly, I would like to express my concern at the lack of transparency shown by the Council to this Parliament, for I have had no official answer to my question.
Madam President, you will know that the City of Strasbourg is twinned with the City of Leicester, my home city. The Lord Mayor of Leicester, Councillor John Allen and the Lady Mayoress, Mrs Allan, are in the public gallery. This twinning is an important political and social union and I very much hope you will welcome the Lord Mayor and the Lady Mayoress here in Strasbourg.
Madam President, I rise to draw your attention to a report broadcast by the BBC last week, about child trafficking between European Union countries and West Africa. This was a most disturbing report and I will send it to your services. On behalf of colleagues in this House who I know are very concerned about these issues, I ask that you raise this subject with the Commission and the Member States and ask whether action can be taken across the European Union to stamp out this appalling abuse of young people from a very deprived part of the world.
Madam President, I should like once again to condemn the barbaric bombings which have been killing civilians and even destroying hospitals for days, or rather weeks now. Bombings which, unfortunately, have the support of our countries' governments.
Statements by the US leadership that the objective of the attack is not Bin Laden but to break up Al-Qaeda, even though no one knows where it is, and that it is now the turn of other countries are particularly worrying and reveal the real purpose of the USA, proving that the attack on 11 September is merely being used as a pretext for pushing ahead with previous plans to gain control of this extremely important area and use up stocks of weapons.
On the other hand, grass-root reaction is increasing both here and in the USA, with the people calling for this barbaric attack to stop at once and for our countries and governments to call off their plan to send troops to Afghanistan. The MEPs of the Communist Party of Greece support these movements, heart and soul, and trust that they will become even stronger and put a stop to the crime which is being committed.
Mr President, I would like to intervene to say that the television system here still does not receive images or sound from Finland. Since the beginning of September, we have intervened in this matter on four separate occasions: first orally, then by e-mail, following which all the Finnish Members signed and dispatched a letter to the Quaestors on 2 October; finally, I raised the matter once again during the first session in October. None of these requests has obtained any response whatsoever. We may as well be talking to Siberia. Finland is, technologically, at the top of the league; and we are ashamed of such behaviour. I am asking you to intervene promptly in this matter, since so much is going on in the world that this sole Member State which is left outside the information loop needs to be included without delay.
I must say that I, myself, am very surprised. I certainly recall what the Finnish Members said on this subject and I thought that the problem had been resolved long ago. In any case, you can rely on me to remind the Quaestors of this, although I cannot see any of the Quaestors in the Chamber at the moment, because I believe that this is a very important issue and that we really must ensure that this is working as soon as possible.
Madam President, as has already been mentioned, this week is certainly not a normal plenary part-session. For two months, this thing we call war has been in progress, a terrible war against terrorism. This very morning, Italy' s military involvement and its support for the United States have taken on a practical form, for indeed, today, Italian troops are leaving to go and help the United States and all the European Union troops which are actively, practically engaged in the war against this barbaric civilisation. Well then, in the light of this development, to which we must certainly not become used or accustomed, the debate on the agenda, a Commission communication scheduled for Wednesday, seems decidedly inadequate.
Madam President, I expected something more! I do not know what is happening to the Members, but when I go home I am surrounded by European citizens, my fellow citizens, all asking me the same thing: "What is your view of these events down at the European Parliament? What can you say to reassure us and allay our concerns?" Well then, I am frankly disappointed by the presence, with all due respect to her, of the Belgian Deputy Prime Minister, Mrs Durant, whose remit is transport, not war, and though she will, I am sure, have a dramatic speech from the Presidency to read out to us. I feel that it is almost an affront to Parliament that the Belgian Prime Minister is not going to be here at this important time. Moreover, I would ask you, Madam President, to see whether it would be possible for Mr Solana to be present here too, for he is our foreign policy representative and it is his duty, or rather his obligation, to provide us with clear, practical, specific information. We cannot be content with just another declaration of good intentions or the assumption of a political position. We are at war, but some people appear not yet to have understood the full implications of that fact or the importance of the present time.
To give practical effect to this speech, then, I call upon Mr Solana to come to Parliament and tell us clearly what is happening in Afghanistan so that we know not just the details of the military operations but also the extent of our combined endeavours in the field of humanitarian aid to help the communities affected.
Madam President, ladies and gentlemen, we were extremely worried to hear that the government of the United Kingdom is pushing through an emergency bill allowing terrorist suspects to be held indefinitely. We also hear that it intends to withdraw from the European Convention on Human Rights, which bans detention without trial.
This development, coupled with the recent anti-terrorist law passed by the US Congress, which also grants extensive detention rights, and plans for the European Union (arrest warrant, definition of terrorism, reinforced police collaboration) is a highly dangerous development. Unfortunately, it confirms our reading that the appalling attack on 11 September is being used by the imperialist powers not just to settle international accounts but also to defeat the enemy within, by eroding individual and collective rights.
However, it is encouraging that the American Civil Liberties Union and numerous American, British and other human rights organisations have condemned this action outright. In fact, only grass-roots reaction, only a united grass-roots movement can bring about the repeal of such laws and prevent them from spreading throughout the continent of Europe.
Madam President, on a point of order. It would be a pity if no Member from the United Kingdom were to stand up and say to Mr Alyssandrakis that we are also deeply concerned at this proposal and we hope it will not go through unchallenged.
Madam President, since you have announced that the votes will start at 11.30 a.m. on Thursday, could you tell me what will happen to my report on the European Year of People with Disabilities? It would be very wrong if a report dealing with disabled people's rights were put back to Thursday afternoon when most of the Members are not here and most of the Members will not be here to vote.
We are very remiss about disabled people's rights in this Parliament in terms of access. It would demonstrate a great lack of awareness of the problems that disabled people face if we do not give them some degree of respect by scheduling this debate at a time when Members will be present to debate and vote on this important issue.
Mrs Lynne, of course I understand what you are saying, but in any case, and you are well aware of this, it is not because we are bringing voting time forward by half an hour that your report cannot be dealt with in the morning. If you look at the agenda, which I have before me now, you will see that before your report, we are due to have a statement by the Council and the Commission on the economic and employment situation, and deal with the Figueiredo report and the Bouwman report. It is obvious that, with all these items on the agenda, we would not, in any case, have been able to finish dealing with your report between 10 a.m. and 12 noon. I am extremely sorry about this, but I think that you are quite right to highlight the problem.
Public access to Parliament documents
The next item is the report (A5-0349/2001) by Mrs Maij-Weggen, on behalf of the Committee on Constitutional Affairs, on the adaptation of the European Parliament' s Rules of Procedure to the Regulation (EC) No 1049/2001 of the European Parliament and of the Council regarding public access to documents of the European Parliament, Council and Commission (2001/2135(REG)).
. (NL) Madam President, this week marks the provisional end of the discussion on the 'public access to Parliament documents' Regulation. Technically, this Regulation is entitled 'access to documents' , but it ended up with a different name in the vernacular. In May, after months of negotiations with the Council and Commission, we were able to bring the Regulation to a successful end. This was an important moment for me personally, because I have fought for more transparency in the European Union for years.
According to the Resolution, each of the institutions, namely the Commission, the Council and Parliament, must ensure that the Regulation has been incorporated in the institutions' own rules of procedure, work instructions and meeting procedures by 3 December. For our Parliament, this meant that we needed to check out our Rules of Procedure to establish whether more improvements were needed. We often feel that the Commission and the Council fail to come up to the mark in this area, but we have noted that there is room for improvement in one or two areas in our Rules of Procedures too. When I use the word 'we' , I would like to make it clear that I also want to include my fellow rapporteur, Mr Cashman, with whom I have worked closely. The assessment was made in the Committee on Constitutional Affairs, but also in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. That is logical because both committees had worked together before. I thank Mr Cashman very much for the constructive manner in which we have always managed to enter into consultation.
So what are the proposed changes to our Rules of Procedure for which we are asking your backing? First of all, what matters is the right of all citizens in the European Union, in other words, including those of third countries, to access EP documents. That right may have been in place for European citizens, but this was not the case for citizens from third countries registered in the EU. On that score, therefore, we need to broaden the scope. Moreover, this corresponds to the 'Freedom of Information Act' of the United States. We are therefore not doing anything out of the ordinary.
Secondly, the definition of documents which are eligible for access must, according to the Regulation, be widened compared to the current Rules of Procedure. It should include all parliamentary documents, including the preparatory documents, such as working documents by rapporteurs or by parliamentary delegations. There is no need to include MEPs' personal correspondence or the groups' internal documents, because these are not official parliamentary documents. The European Court of Justice has made statements to this effect, which we should, and want to, observe, of course.
The third requirement in the Regulation for which our Rules of Procedure do not provide, is the requirement to register all public documents and to include all documents by name and number in this registration. Furthermore, this registration must be available and accessible on the Internet. That will require the necessary efforts to be made and that is why the institutions have until June to achieve this. We must wish our team and the deputy Secretary-General all the best for this task, for it is quite a job to organise the whole system. We will have a look in June to see whether everything has turned out well.
A fourth requirement for which our present Parliament does not provide, is access to the Minutes of the Parliament' s Bureau. That cannot be such a big problem because these Minutes become public after a certain time anyway. The only difference is that our Rules of Procedure did not make it compulsory before, and now this obligation has to be stipulated in the Rules of Procedure. In fact, my advice would be to publish those Minutes even earlier than is now the case. After all, our entire Parliament knows what is being discussed the afternoon after the meeting anyway.
Fifthly, we still maintain the system of closed meetings in our Parliament when delicate matters are discussed. Our proposal is to leave those meetings in camera, but to verify the Minutes against Articles 4 and 9 of the Regulation. Anything which does not fall within this must be made public via the Minutes. I hope that this could persuade the committees not to have the meetings declared closed unnecessarily.
The final point concerns the conciliation between the Commission, the Council and Parliament in the event of disputes. Parliament must be involved in the conciliation, and it appears to us to be the best solution if a Vice-President of the European Parliament were to be appointed especially for this purpose. We would also like to see this laid down in the Rules of Procedure so that it is clear who is responsible.
This concludes the most important changes to our Rules of Procedure. At the final vote, the Committee on Constitutional Affairs backed these amendments by a large majority. There are not that many and I therefore believe that we can bring this to a good conclusion here as well. Four additional amendments have been tabled, including one by my group and three by the Greens. I do not have much of a problem with that of my group, but we should take another good look at those by the Greens, for it makes no sense to go beyond what is stipulated in the Regulation. As we should have dealt with this when we were discussing the Regulation, I am tempted to say no to these amendments.
On a final note, this Regulation and change to our Rules of Procedure are very important because they grant our citizens more access to internal documents of our Parliament and of the entire European Union, which improves transparency. Public confidence, which is very much needed, will also increase as a result. I welcome this and that is why I hope that we can approve these Rules of Procedure on Tuesday.
Mr President, I wish to begin by thanking Mrs Maij-Weggen for her comments. I have heartily enjoyed the way we have worked together on this and I am pleased to say that the work in her report represents our joint work. I also accept what she has said on the amendments.
Before I speak further, I should like the services to rule whether Amendment No 17 from the Green Group is admissible, because it seeks to rewrite the regulation. It calls on Parliament to adopt criteria for the definition of sensitive information and documents. Now the definition of sensitive documents is contained in the regulation, Article 9, reference to Article 4(1)(a).
I should again like to thank Mrs Maij-Weggen for her consistent approach to transparency and openness. It is absolutely right that we adopt changes to our Rules of Procedure so that we not only conform to the regulation on access to documents but can also begin to be held accountable by the citizens whom we purport to represent.
Therefore, now that Commissioner Barnier is here, it is important for me to refer to some of my concerns about the entry into force of this regulation on 3 December 2001. When the regulation enters into force, the citizen's right of access to institution documents will no longer be a discretionary concession but a fundamental right, rooted in Article 255. As no other legal basis on access to documents is provided in the Treaty, the regulation on Article 255 will be the framework for all other secondary legislation and for the internal rules of the institutions, which should be in conformity with it. The Commission, therefore, has the responsibility to present formal proposals to repeal or amend secondary legislation which is not coherent with the principles and limits defined in Article 18(3) of the regulation. This is extremely important if we are to bring this regulation into force.
Similarly, on the wider definition of institutions and the bodies and agencies, the Commission is mandated by Recital 8 and by the joint statement to review the rules of agencies and, where necessary to propose amendments as soon as possible.
On the matter of the Interinstitutional Committee - and all of these points are relevant if we are ourselves adopting changes to the Rules of Procedure - the Council presidency has said that it believes the Interinstitutional Committee should operate at secretary-general level. This differs from the opinion of President Prodi and of Parliament. Though I hesitate to say this, it is nonsense to suggest that secretaries-general should sit in this Interinstitutional Committee. The whole point of political presence is political accountability.
Finally, Mrs Maij-Weggen has done an excellent job on this and now is the time for the Commission to ensure that the Treaty is respected and that the regulations flowing therefrom are brought before Parliament.
Mr President, the report we are debating this afternoon in Parliament is important, because it relates to something we have always defended in this House: the principle of transparency, which means citizens' right to access documents and also the principles of openness and proximity to these very citizens. For this reason, we are debating Article 255 of the Treaty as reformulated in Amsterdam, and also an important article of the Charter of Fundamental Rights of the European Union, Article 42.
After the agreement reached by the Council and Parliament, we need to incorporate the principles promoted by the aforementioned Articles of the Treaty and the Charter of Fundamental Rights respectively into the Rules of Procedure of this House.
I would like to congratulate Mrs Maij-Weggen most sincerely on her excellent work; her report, in addition to the amendments she tabled, was adopted in committee with 25 votes in favour to one against. I would also like to congratulate Mr Cashman. I think that a good relationship was maintained between all those involved, and I also believe that all of the proposals tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs have been taken into consideration by the Committee on Constitutional Affairs.
Therefore, Mr President, in the vote that is going to take place tomorrow we shall be transposing a political principle of fundamental importance and incorporating it into our Rules of Procedure. In doing so, we will be including a fundamental principle in the interests of the aforementioned transparency and openness into the set of rules that regulates our relations.
Mr President, my group is going to support an amendment it has itself tabled, not by pure chance, but because it is a good amendment. Furthermore, we will support Mrs Maij-Weggen' s proposals. I trust that the result of the vote will be sufficient, that is to say, more than 314 votes, for these proposals to be incorporated into the Rules of Procedure of this House.
On behalf of the European People' s Party, I would like to once again congratulate the two rapporteurs for the great work they have done.
Mr President, what is transparency? Transparency is guaranteed, or so one might and should argue, when as many of the European institutions' documents as possible are made accessible to all citizens of the EU with an interest in them and also when meetings of the Council are guaranteed to be open to the public. It is to this banal sentence that we can reduce the foundation document of the European Transparency Initiative, called into being by a very wide range of parliamentarians and people in public life across Europe and only now beginning to become effective on the basis of Regulation 1049/2001 and the adjustments which we in this Parliament are now making to it.
There are still different conceptions of what we want transparency to be like. I, myself, want the European transparency formula to be an American-Swedish hybrid, with unlimited access to almost everything, with not even a registry, and with a real possibility of watching over and permanently examining what we do in Parliament, and especially what is done in the Council, where the really important decisions are taken. This Parliament does not yet, unfortunately, have the majority required for this. It can be argued that the European public, in all its diversity, is far from ready. There is also room for the argument that, if an Italian or Austrian citizen writes to one of the EU institutions, and his letter is promptly recorded in a public registry, he would certainly not have reckoned with that and might react differently from a Swede, who would treat it as a matter of course.
I think we must, in any case, carry on along this road, especially now that events around the world make the definition of European values an issue. Transparency is definitely one of them. What we now have in front of us is a step in this direction. Mention has already been made of the deliberations in the Committee on Constitutional Affairs. I would like the Greens to come up with a substantially clearer explanation of Amendment No 15 than has been produced to date. I would personally have no problem whatever with the production of necessary documents in the context of budgetary control, or indeed with what is demanded at the end. But if it only scores an own goal, it would be better to leave it out.
Mr Cashman has already said all that needs to be said about Amendment No 17. Amendment No 14 meets with our group's undivided approval. It represents an improvement. Even the deletion of the restriction to 'permanent' committees in the first part of Amendment No 15 is only to be welcomed. We must all be aware that there can be no democracy without transparency. We still have plenty of work to do before that is achieved.
Mr President, as has been pointed out, this report is, of course, a consequence of the quite arduous work done on the report on Article 255 of the EC Treaty, which concerns public access to documents and on which we voted on 3 May. Thanks to the extremely strong alliance for transparency which existed, and still exists, in Parliament and in which Mrs Maij-Weggen and Mr Cashman have played a significant role, we finally succeeded in getting the Council and the Commission to endorse a proposal reflecting this House' s desire for as much transparency as possible.
The legislation we adopted is deficient and unclear in certain respects but constitutes a first and very important step forwards in the fight for greater transparency in the EU' s work on behalf of its citizens. We also decided to review the regulations by January 2004 at the latest.
In the same way as we did then, we must now take the lead in the work aimed at taking a further step forward. Transparency and public control are the bases for a democratic form of government and a prerequisite for people' s being able to follow, and participate in, public decision-making. The opportunity to access EU documents creates greater confidence and legitimacy, two things in short supply in the EU at the present time, unfortunately. When we adjust our regulations, let us not therefore make them too complicated. Let us interpret Article 255 as generously as possible and the concept of a 'document' as broadly as possible. There are exemptions in the legislation, in Article 4, but let us not leave the way open for new interpretations of secrecy or of classification of documents as top secret, and let us not construct unnecessary bureaucracies, either.
It is important for people to be able to obtain documents to which they are entitled as soon as possible, as well as for documents to be available on the Internet. The Group of the European Liberal, Democrat and Reform Party tabled amendments along these lines in the committee, but they were not adopted. I hope that they will nonetheless be adopted in practice.
My group supports this report because, for us, transparency and public control are efficient and democratic, not bureaucratic and unnecessary. Through progressive and extensive regulations in Parliament governing transparency, we can show that it is we who are there for the people, and not the other way around.
Mr President, it is customary to thank rapporteurs but we genuinely want to pay tribute to Mrs Maij-Weggen for the work she has done on this. I would like to echo what Mrs Malmström has just said about the urgency of transparency and openness, especially in Parliament and I would like to endorse Mr Cashman's remark that this must be taken as a political responsibility. We, as elected politicians, are responsible to our electorate for ensuring that all proceedings are as open as possible.
With that in mind, I should like briefly to mention the amendments in the name of our Group. I hope Mrs Maij-Weggen will accept the first one, extending the rules to cover all committees. I only have limited experience of being a vice-chairman of the recent Echelon committee, but I see no reason why special committees and committees of inquiry should not be bound. The further extension later in the amendment that broads out the range of documents from Members which count as parliamentary documents is helpful as well. I hope that will be accepted.
On the question of political responsibility, it seems to us that for some questions the Conference of Presidents would be a better organ to decide matters than the Bureau, in the sense that in the Conference of Presidents people are representing their political party, whereas in the Bureau people are supposed to speak for the Parliament as a whole, rather than putting forward a political case.
Our third amendment suggests that we need a parliamentary definition of sensitive documents. Mr Cashman has challenged the validity of this. We think that within our rules, there is room for an expanded definition in relation to parliamentary documents. We will check that and withdraw the amendment if, on reflection, we think we have gone too far.
Finally, we should like a split vote in relation to the adoption of security rules for the EP to leave out the words 'on the basis of a proposal from the Bureau' which would again push the responsibility back on to the Conference of Presidents. However we very much appreciate the spirit in which Mrs Maij-Weggen has put this forward and we are grateful for her willingness to look carefully at our amendments.
Parliaments must be transparent. It is very sad that the more we open our glass-houses, the less people seem to look into them. The media need to help in this as well. If this Parliament is to be transparent it must be reported, as well as open.
Mr President, Mrs Maij-Weggen' s report on public access to Parliament documents is an advance we cannot but support. The problem is everything that is not included. The main problem is that the Commission and the Council do not supply Parliament with documents from the phase during which legislation is prepared, and that is, of course, the phase in which people have an interest in participating so as to influence the content of the legislation. Our rapporteurs and committee chairmen can often get hold of the relevant papers. Members of the executive can, more often than not, obtain what they need from their political friends in the Commission or the Council' s delegations, but such documents are not, and will not be, available to all MEPs or to the public. Nor does the report make any change to the disgraceful framework agreement which the majority of Parliament has entered into with the Commission and which divides MEPs into first and second class Members according to whether or not they have access to confidential information.
It might be relevant to distinguish between rapporteurs and ordinary MEPs, but the distinction is not made according to who has need of the confidential information. It is all right to impose tough sanctions on MEPs who breach confidentiality, but it is contrary to the principle of equality, and thus unlawful, to regard committee chairmen as especially eligible, while a rapporteur with the same need does not have access in the same way. Moreover, it is completely insane and contrary to every parliamentary tradition that Parliament' s Committee on Budgetary Control, the ombudsman and the EU' s own Court of Auditors are never in a position to check all the documents concerning the Commission' s discharge of its office. This, too, is something which Mrs Maij-Weggen' s otherwise quite excellent report does nothing about. Nor are those of us who are to approve the enlargement agreements able to obtain the screening reports, even if they do not, in fact, contain anything other than an analysis of the gap between existing EU legislation and the candidate countries' arrangements for transposing the EU regulations into their own legislation. This situation will scarcely be changed when the regulation regarding public access to documents comes into force. We are still in the dark ages when it comes to transparency, but even a small step in the right direction must be endorsed, so it will be the green button I press tomorrow in order to encourage Mrs Hanja Maij-Weggen to continue working for greater openness in the EU.
Mr President, Commissioner Barnier, Mrs Maij-Weggen, Mr Cashman, ladies and gentlemen, if, today, the window of the European Parliament is opened a little wider, as Mr MacCormick has put it, then Mrs Maij-Weggen and Mr Cashman will have played a great part in it. Thank you for your commitment and congratulations on the success you have achieved in making us more open. I certainly do not see myself as groping in the dark, as Mr Bonde put it, but I do think we are on the road towards the light.
Tomorrow's resolution will also be our invitation to the citizens of the European Union to put our openness to good use, to look in on us, to, if you want to put it that way, take a look at the cards we hold, even to see behind the scenes. Openness makes little sense, of course, if nobody is interested in the work we do. We do not wish to complain about the lack of interest on the part of our citizens and voters, but we would like to seriously urge them to avail themselves of this new openness on the part of the European Parliament, as today's technology makes things conceivable which a few years ago would not have been possible. With the click of a mouse, they can see the original texts we discuss in this House. Even if press reports on Europe are sometimes incomplete, the interested citizen can nonetheless look straight in on us with the help of the Internet. That is an opportunity, and because of it we strongly support this report.
I would have liked to say something to the representative of the Council of Ministers. Unfortunately, he is not here, but there was not going to be much to say about transparency.
Mr. President, I also wish to congratulate Mrs Maij-Weggen and Mr Cashman on this second success. They already deserve our congratulations on their work on the original legislation, Council and Parliament Regulation 1049/2001, where their work was crucial in securing that positive result. Now they are coming back to translate that into our Rules of Procedure to ensure that our work is transparent.
It is arguable that the European Union is in some ways already more transparent than some of our Member States. It certainly does not reach the highest standards set by some of our Member States, but we are moving in the right direction, although of course it is still not perfect. However we will review it in a few years in the light of experience.
Looking at the package of amendments to our Rules of Procedure tabled by the Committee on Constitutional Affairs, I can say on behalf of my group that we will support the thrust of what the Committee on Constitutional Affairs has put forward.
We shall listen to the arguments that are being put forward in this debate and then review our position again, but our group is leaning towards accepting Amendment No 14 from the PPE-DE Group, the first half of Amendment No 15 from the Verts/ALE Group, and possibly Amendment No 16 from the Verts/ALE Group. We are opposed to the second half of Amendment No 15 from the Verts/ALE Group, which is entirely unworkable and would raise a number of practical problems if it were adopted. As Mr Cashman explained, we question whether Amendment No 17 from the Verts/ALE Group it is admissible, and I welcome the fact that Mr MacCormick was doubtful about that. I gather it may well be withdrawn and I would welcome that.
That is the position of our group, subject to the arguments we are listening to now. However, whatever happens to those particular amendments, I am quite confident that there will be a successful outcome in the vote tomorrow.
Mr President, I add my congratulations to Mrs Maij-Weggen for an excellent report. It is quite clear that Parliament must get its own house in order after the agreements we have had vis-à-vis the Commission. Access is important but too much lip service is paid to access. I thought that at the beginning Mr Corbett was being rather congratulatory. I agree with him that we are moving in the right direction, but we still have a long way to go.
I want to bring to Parliament's attention the specific problem that the Committee on Petitions is still experiencing with access to documentation. I know the problem here is largely the Commission, but it impacts on Parliament. A number of European citizens have petitioned this Parliament about problems with Lloyds of London. A very detailed questionnaire was sent to the British Government. Only Members of the Petitions Committee have been allowed to see that questionnaire; no other Members of Parliament. Even Members of the Petitions Committee, behind closed doors, are not allowed to have any legal advisers, or political advisers, and are not allowed to take copies.
Nobody in Parliament has been allowed to see the reply from the British Government. Mr Bolkestein said that he cannot reveal this information because it could be subject to legal action by the Commission against the British Government. The British Government reply was that they would not let us see it because they regard it as an informal communication at the request of the Petitions Committee by the Commission. Twenty-one detailed questions to the British Government and the British Government says that it is an informal communication!
We want some clarity here, so that we know precisely what we do and do not have access to. At present, Members, committees and Parliament itself cannot do their jobs properly because of excessive secrecy. I would certainly urge that a representative - the chairman of the Petitions Committee - should be on the Interinstitutional Committee so that citizens know that the Members of this Parliament who look after their interests ensure that this secrecy does not go any deeper than it does at present.
Mr President, ladies and gentlemen, thank you very much for allowing me to speak briefly on behalf of the Commission, about the work that we have done, and I am referring not only to myself and the Commission, but also to Parliament and the Presidency, to bring about the regulation of 30 May. This is also an important time for you, because Parliament' s adoption of the report by Mrs Maij-Weggen means that as of 3 December, you will be able to apply the regulation on public access to documents. The Commission believes that this regulation represents a very significant step forwards in achieving greater transparency and accountability on the part of the institutions towards Europe' s citizens. The efforts made by Parliament to ensure that the regulation was adopted within the time limits imposed by the Treaty, a point that I also highlighted during a previous speech, clearly indicates the importance that your institution also attaches to transparency in general, and to the public' s right of access to documents, in particular. You will, therefore, allow me to acknowledge and draw attention to the effort made, and to express my gratitude to the Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Mr Watson, but also to you, Mrs Maij-Weggen, and to Mr Cashman, who has done a great deal of work with you, Mrs Maij-Weggen, on these issues. I would also like to tell you that the Commission is finalising a draft decision on the implementation of the regulation of 30 May. This decision will be adopted during November by the Commission, which will annex it to its own internal Rules of Procedure. The Commission will also be in a position, therefore, to implement this regulation within the required time limits, and this will guarantee that the public can fully exercise its right to access these documents.
In these circumstances, it is natural for the Commission to pay particular attention to the approach that the European Parliament used to amend its Rules of Procedure. This approach will be a very useful source of inspiration for the Commission' s own internal rules, as I think it is important that the institutions follow a similar approach in applying these important rules. The way they are applied must, of course, respect the spirit of the Rules of Procedure. This is the main thrust of the message that the Commission wishes to give to you today, whilst we, of course, fully respect your autonomy in how you choose to amend your own rules.
In conclusion, Mr President, I would like to make a very brief comment about a point that Mrs Maij-Weggen raised in her report, which concerns the framework agreement between our two institutions, and reiterated the different nature of the two acts - firstly, the regulation of 30 May 2001 and secondly, the framework agreement that I have just mentioned.
As far as the Commission is concerned, we believe that there is no obvious incompatibility between these two documents, since Annex III of the framework agreement regulates the forwarding of confidential documents to Parliament which cannot, in any case, be forwarded to the public, due to the exceptions laid down by the regulation of 30 May. What happens in practice should naturally reflect this legal interpretation.
Mr President, ladies and gentlemen, I would, however, like to confirm the Commission' s very clear intention to faithfully apply all the provisions contained in this framework agreement.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
Membership of interparliamentary delegations and joint parliamentary committees
The next item is the debate on the report (A5-0346/2000) by Mr Carnero González, on behalf of the Committee on Constitutional Affairs on the amendment of the Rules of Procedure as regards the setting-up of interparliamentary delegations and joint parliamentary committees.
Mr President, until this current parliamentary term, the standing committees, the interparliamentary delegations and the delegations of the joint parliamentary committees of this House were set up using a uniform procedure: Plenary, at the proposal of the Conference of Presidents, appointed Members, and these, at the inaugural meeting, elected the bureau for each of these bodies. The reform of the rules introduced as a result of the decision made by this House in plenary at the end of the last parliamentary term changed this situation with regard to the interparliamentary delegations and the delegations in joint parliamentary committees. From that point on, both were elected and set up in a different way from the standing committees: their bureaux were approved by this House, at the proposal of the Conference of Presidents, which appointed the remainder of its Members.
Proceeding in this fashion, at the start of this fifth parliamentary term, it was noticed that there was a contradiction in Rule 170. This Rule stated that the delegations of joint parliamentary committees would be set up in the same way as the standing committees, and, at the same time, it was stated that this would be carried out in accordance with Rule 168, that had already been amended in the way I previously mentioned. This gave rise to a contradiction, no doubt caused by an error in this House, which had adopted an oral amendment by simple majority without having removed the reference to the former procedures from the text of the Rules of Procedure.
In order to resolve this contradiction, the Conference of Presidents asked the Committee on Constitutional Affairs to look into the matter. The report we are debating today is the result of the work carried out by this committee. It approved this report exactly one year ago, almost unanimously. I would point out that, for one year, this text has been 'sleeping the sleep of the just' . The reasons for this escape me.
In any case it is clear that, during this time, the chairman of the Committee on Constitutional Affairs, Mr Napolitano, and several coordinators, insisted that it should be included on the agenda of this plenary sitting. I have the report right here. The most important thing is that during this period there was time to be able to reflect upon the following: in the first instance, we have to remove the current contradiction in the Rules of Procedure; this is absolutely crucial if we want to prevent the same doubts we had in July 1999 arising next January.
At the same time, the Committee on Constitutional Affairs proposed in its report to return to a uniform procedure with regard to the standing committees, the interparliamentary delegations and the delegations of joint parliamentary committees. It seems that this time used in 'sleeping the sleep of the just' with regard to this report has been of use for the parliamentary groups to consider that, although it is absolutely necessary to amend the Rules of Procedure to remove this contradiction in Rule 170, doubts still remain about the need to once again standardise the constitutional procedures of the three bodies in this Parliament that I mentioned at the start of my speech.
I am clear on several points: when dealing with a reform of the Rules of Procedure, two principles should be given priority; firstly, consensus and secondly, efficiency. And, whilst we are talking about consensus, it is clear that your rapporteur understands the opinion of the political groups and, therefore, considers that tomorrow we should proceed to remove this contradiction in Rule 170 and leave the procedure for the setting up of interparliamentary delegations and the delegations of joint parliamentary committees as it stands at present.
The second issue is efficiency. In January we will, once again, have to deal with a new process for setting up these bodies. This should take place quickly, so that they can continue to function as well as they have up until now. Whilst we are on this subject, I would also like to congratulate, personally, and on behalf of the Committee on Constitutional Affairs, these interparliamentary delegations and the delegations of joint parliamentary committees.
I would like, if you will allow me, on behalf of the Committee on Constitutional Affairs and its representatives, to insist on a third principle, coherence, which is also always of fundamental importance.
Lastly, Mr President, I would like to remind you of that old proverb which says: 'a bird in the hand is worth two in the bush' . Let us resolve this contradiction, which is the most important thing for us to do today.
Mr President, Mr Carnero, ladies and gentlemen, I, too, am glad that the history of this legal contradiction will, it is to be hoped, come to its end for the time being when we adopt Mr Carnero's report tomorrow. Thank you very much, Mr Carnero, for the good work you have done, and, also, for finding your way through this apparently very technical material and bringing out the political dimension to the decision we are to take.
In political terms, of course, it is a matter of some significance whether the chairpersons of the joint parliamentary committees and of the interparliamentary delegations are appointed en bloc by this, albeit rather thinned-out, House or whether every single candidate in every single joint parliamentary committee or every single interparliamentary delegation has to be elected or appointed as an individual. It is, of course, clear that the Rules of Procedure have to provide for a process ensuring political balance in the composition of the delegations and the joint parliamentary committees. It is likewise clear that the results of that process also have to be implemented and that this, too, can be safeguarded by the Rules of Procedure. It is also evident, on the other hand, that these important decisions about personnel cannot be completely removed from the plenary.
We must, then, be clear in our own minds that the joint committees and interparliamentary delegations perform duties of a distinctly sensitive nature with respect to our partner countries, and also that the appointment of certain persons to chair these committees can become a political issue, may be seen as discourteous or even taken to be provocative. It must therefore be possible for this plenary to retain control over who is actually appointed to the offices in question.
We cannot, then, have the situation in which Parliament gives, as it were, carte blanche for the appointment to specific positions, only for the individual groups, or even national delegations within them, to decide at the end of the day who is to be appointed. Parliament must hold on to its supremacy in this respect. I believe this also means that it must be ensured that, when we reassemble in January, we at least know the names of the people involved before proceeding to the ballot. This was not in fact the case at the start of this Parliamentary term.
In the medium term, though, I think we must consider handing over the responsibility to the joint committees and delegations. That is where the Members sit who know the relationships with the partner countries and their sensitive aspects. In the long term too, they should also bear responsibility for deciding who should preside over them.
Mr President, this proposed set of amendments to our Rules of Procedure that has been so ably drafted by our rapporteur is intended to resolve a contradiction. In one sense it is a very simple matter: we either resolve it one way or we resolve it the other way. In the view of myself and many in my group, it is not absolutely crucial whether it be resolved this way or that. There are arguments in favour of either solution. Some of these arguments have been put with great clarity in this short debate. But resolved it must be, one way or the other.
As is so often the case when things are relatively simple, everybody has an opinion and these opinions do not entirely coincide. Some people have a preference for the solution that has been put forward by the committee. Others prefer the solution that has been tabled in an amendment signed by several political groups.
The vote tomorrow will determine which way we go. Either way, it is crucial that we settle this tomorrow. It needs to be sorted out before the constituent sitting in January. I concur with our rapporteur that it is somewhat of a scandal that this report has been sat on for over a year since it was adopted in the committee and is only coming now, almost at the last minute, to plenary to be settled. It should have been settled a long time ago. I congratulate the rapporteur on his patience. I am glad he was still able to remember the crucial arguments underpinning his report a whole year after he steered it through the committee.
Thank you, Mr Corbett.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Europol - joint investigation teams
The next item is the joint debate on the following reports:
A5-0370/2001 by Mr Turco, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on
1. the initiative of the Kingdom of Belgium and the Kingdom of Sweden with a view to adopting a Council Decision extending Europol's mandate to deal with the serious forms of international crime listed in the Annex to the Europol Convention
and
2. the initiative of the Kingdom of Sweden with a view to the adoption of a Council Act amending the Council Act of 12 March 1999 adopting the rules governing the transmission of personal data by Europol to third States and third bodies
A5- 0369/2001, by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Initiative of the Kingdom of Belgium, the French Republic, the Kingdom of Spain and the United Kingdom for the adoption by the Council of a draft Framework Decision on joint investigation teams.
Mr President, Commissioner, despite the importance of the initiatives before us, the European Parliament is, on this matter, only being consulted. That means that, as often happens in these cases, the decision we take with our vote will not be taken into any account by the Council. In spite of this, or rather, especially because of this, I want to focus on the need for urgent reform of Europol, in order to allow democratic and judicial control.
Parliament has been calling for this for at least five years, since the presentation of the Nassauer report in 1996. The Nassauer report sent a strong political signal to the Council. It called upon the Member States not to ratify the Europol Convention until it had been placed under the control of the Court of Justice, that is, until the Court of Justice had been given the necessary decision-making authority over its interpretation and proper implementation. Mr Nassauer' s report was exemplary in its handling of the problems encountered by Europol and the Convention, which remain the same today. Resolution of these problems does not depend on the political groups, the rapporteur or Mr Nassauer: the judicial and democratic control of Europol is an institutional matter.
The refusal to bind up this wound inflicted on European democracy, if we can talk about the system regulating the Union' s institutions today in these terms, implies that it would be impossible to make any tangible progress in creating an area which is genuinely an area of security, of justice and of freedom but which we feel must be first and foremost an area of democracy. Since the setting-up of Europol, the European Parliament has pointed out the need to supervise it. The plan to increase Europol' s powers to deal with the critical situation with regard to terrorism, the scandal involving a Europol senior official and the reluctance of the national police forces to transmit their data to Europol, as well as the creation of Parlopol - a group of national and European Members of Parliament upholding the importance of increasing democratic control over Europol and its decisions within the area of justice, freedom and security - have already led the Council to reflect at least on the need to introduce some reforms.
Most importantly, the Council requested that the Commission draw up a communication on the democratic control of Europol by the end of the year. We know the opinion of Commissioner Vitorino, who has stated many times that he considers it appropriate to set up a committee composed of members of the national and European parliaments, but we hope to hear now that the timetable for this reform will be speeded up. We feel that, in a democratic framework, Europol should be subject to financial, budgetary and judicial control as well as democratic control. Financial and budgetary control are currently impossible in that Europol is funded by the national States and not by the Community budget; thus Parliament and the Commission have no power of budgetary or financial control and cannot therefore either criticise or direct the activities of that body.
Judicial control has also been denied. Indeed, the Court of Justice has been denied full powers of judicial control. We should also note that Europol officials benefit from immunity that is so wide-ranging that it is like a guarantee of impunity, protecting them with regard to the judicial control which can be exercised at national level.
Then there is the problem of the gradual increase in the mandate and powers of Europol. Although Europol initially dealt with drug-related crime, the act under consideration widens the powers of Europol to what is, in essence, all types of crime. To enable the European Parliament to express its concerns and requests to the Council and the Commission at a time when they are preparing to take decisions enlarging Europol' s powers and jurisdiction, we feel that, in addition to the amendments on the two Acts proposed by Belgium and Sweden, other amendments are necessary to resolve this issue. In our opinion, the amendments tabled may perform the function of clarifying and improving the initiatives under consideration and send the Council and the Member States a clear political message criticising the current situation and proposing several fundamental guidelines for reform.
Lastly, the combination of the factors I have mentioned and the lack of codecision powers conferred on the European Parliament with regard to justice and home affairs must prompt all those who hold dear the principles of democracy and freedom to reject the two initiatives under consideration, for I feel this would make the Council and the Member States more aware of the urgent need to reform Europol.
rapporteur. Mr President, as you would expect, I will concentrate on my own report, which deals with the establishment of joint investigation teams. I am very proud to be the rapporteur in an extremely innovative area, which has taken on great importance following the appalling events of 11 September. It is perhaps all the more important because we are trying to implement Article 13 of the EU Convention on mutual assistance in criminal matters which, although it was signed in May 2000, looks unlikely to be ratified for some time, making it vital that we have a legal framework in place as quickly as possible so that we can take these matters forward.
Joint investigation teams will allow two or more countries to join together for the purposes of investigating terrorism, human trafficking, drug trafficking and indeed other serious organised crime. This is an important venture which we must all support. A joint investigation team will take the talent and ability from different Member States and join them together for a purpose which is clearly defined and with a clear termination date, but in a way which will allow that expertise to work effectively and sharply in dealing with criminality and with bringing criminals to book. It will be a flexible instrument and one which we have been in need of for some time.
There have been concerns expressed, although not followed up in amendments, about the extent of participation in such teams. For instance, there have been references to the national criminal intelligence services of Member States. As a minister responsible in the United Kingdom for setting up our own national criminal intelligence service a few years ago, I am very confident that the make-up of these organisations in Member States is already well addressed. By giving those setting up the teams the discretion to determine their composition and to express objections when necessary, it seems to me that this point has been tackled very effectively. Although all the States concerned are signatories to our Human Rights Convention, I have nevertheless asked in this report that we draw particular attention to the need to protect and preserve human rights in the conduct of these teams.
Terrorism is uppermost in our minds at present. But trafficking in human beings is something else we should be deeply concerned about and something which these teams could perhaps help with. Only recently it has been revealed in the United Kingdom that there are hundreds, even thousands, of young children who have been sold into the slave trade from other parts of the world and are now in Europe suffering the most appalling treatment. There has been a case of this nature in the UK, and there has also been a recent case in Italy. The operation of joint investigation teams, say between Italy and ourselves, or with the participation of the French expertise in this area, would help to bring this sort of appalling offence to an end.
So the report does not concern just terrorism but these other matters too. Indeed it may also be possible to make a significant impact on a whole complex of issues currently of topical interest comprising fraud, money laundering and economic crime of that kind, if the talents and abilities of specific small teams able to operate in different countries can be brought to bear under the control of a single operation.
There is one further point. I have made quite clear in my report that it is important that all these operations should be under the clear parliamentary control of the European Parliament. Within the annual debate on the area of freedom, security and justice, this particular debate should go forward as well. We should be sure that we consider these operations carefully.
Finally, a lot of sensitive information may emerge as a result of this process. If something akin to a select committee were perhaps to be established to receive such confidential information, that could also help to boost confidence in the operation of these teams, which are a very important and significant development in crime prevention in the European Union.
Mr President, Commissioner, ladies and gentlemen, it was in 1999, at Tampere, that, for the first time in the history of European integration, the Heads of State and Government of the 15 Member States of the Union put justice-related issues at the top of their political agenda and gave the commitment that an area of freedom, security and justice would be established within a maximum of five years.
One of the Union' s major objectives is, therefore, to enable its citizens to live in this area of freedom, security and justice, which must be an area in which freedom goes hand in hand with a high level of security, and it is in this framework that the creation and operation of joint investigation teams are being planned. The call for the rapid creation of joint investigation teams was made at Tampere as the first stage in the fight against trafficking in human beings and drugs and against terrorism. In the wake of the appalling events of 11 September, this initiative has come to the fore as part of a framework of measures to be adopted in the fight against terrorism and seeks to secure the adoption of a framework decision that will provide a legal framework to enable us to set up joint investigation teams made up of members of the police and judges who are specially trained in the fight against terrorism and of representatives of the Provisional Judicial Cooperation (Pro-Eurojust) unit and Europol, in order to coordinate investigations undertaken in this field.
I share the rapporteur, Mr Kirkhope' s, enthusiasm for this initiative and I congratulate him on the work he has carried out, which seeks to speed up the entry into force of the provisions of the Convention, still not ratified to date, that are considered to be most urgent by the Member States. I must draw your attention, however, to the need for this Convention to be ratified quickly so as to prevent the risk of any potential fragmentation of this legal mechanism.
Furthermore, we must also welcome the extension of Europol' s sphere of action to all serious forms of international crime, which are listed in the annex to the Convention, for this will help to make cooperation under the Europol Convention more effective. Priority areas for action must, nevertheless, be identified according to trends in crime in the Union. You will all agree that, now more than ever, we must devote particular attention to terrorism.
Mr President, never has there been more need for a stronger Europe to address the issues of citizens' security and freedom, to implement that area of freedom, security and justice that the Treaty of Amsterdam promised us and the Tampere European Council planned to create. The momentum to implement the necessary measures has repeatedly faltered in the face of often short-sighted resistance on the part of the governments. It took the tragedy of 11 September to, at last, shake up a large number of our leaders and substantial impetus has been lent to the adoption of certain necessary measures. I fervently hope that it will not take more tragedies to set the Tampere process in motion, not least because the laws made under the emotional pressure of inhuman tragedies are not always wise ones. In these cases, we are sometimes in danger of disregarding the need to safeguard peoples' fundamental rights.
I am glad to say that the three reports before us do not fall into this trap and I particularly welcome the contributions of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which tabled amendments improving the proposal. Mr Kirkhope' s report calls upon us to support the proposal of four Member States to adopt a framework decision on joint investigation teams, already provided for by the Tampere European Council and the Convention on Mutual Assistance in Criminal Matters between the Member States of the European Union, endorsed by Parliament a year ago when it adopted the Di Pietro report. Therefore, Mr Kirkhope' s report deserves the widest consensus, not least because it contains amendments improving the proposal with regard to respect for fundamental rights, parliamentary scrutiny and extending the use of joint investigation teams to combat organised crime as well as terrorism and trafficking in drugs and human beings.
Mr Turco' s reports, as adopted by the Committee on Citizen' s Freedoms, going against the rapporteur' s recommendation, move that we should adopt the two proposals on Europol with appropriate amendments. The first stipulates that Europol' s mandate may be extended to all serious forms of organised crime already listed in the Annex to the Convention in accordance with the priorities established by the Council upon the proposal of Europol' s management board. The Committee on Citizens' Freedoms' amendment on the subject moves that this decision should be a qualified majority decision adopted by the Council after it has consulted the European Parliament and obtained the opinion of Eurojust, a body which is particularly experienced in this field. I am sad to see that, although the Members of the European People' s Party voted for the motion in committee, they have now changed their minds and feel that Eurojust' s opinion should not now be taken into consideration. The opinion is certainly not binding but it is certainly very useful, and it would be absurd not to make use of it. We therefore support the first Turco report, as tabled in committee.
The second Turco report on the transmission of personal data from Europol to third States also warrants full consensus. I would say that, irrespective of the rapporteur' s opinion which we have heard today, these proposals should be adopted en masse. However, I fully agree with what the rapporteur has said, which is also stressed in the amendments adopted in committee. They firmly reiterate the opinion, often expressed by Parliament, that it is becoming increasingly necessary to communitise the instruments of judicial cooperation and to consolidate the judicial and democratic control of these instruments, which are, in fact, quite vital.
Ladies and gentlemen, our group backs the report by Mr Kirkhope and certainly the words he has spoken this evening. I believe that the joint investigation teams are a positive step in the fight against all kinds of organised crime. First of all, in connection with the Turco report, which specifically deals with the two aspects of Europol' s scope, extending the mandate appears to be a rather pointless exercise if Europol is unable to carry out the mandate properly. After all, Europol' s usefulness has so far proved very limited in practice. Moreover, Europol does indeed work with police and court information but is not involved in any way in the internal security service in practice. This creates an imbalance and repressive action after the events without sufficient preventive action.
Secondly, with regard to the databases, the call for a decentralised system is justified on account of manageability. It would therefore be a big step forward if every Member State were to develop such a database. These initiatives are therefore to be welcomed, but the same cracks seem to be appearing again. On the one hand, we are relying too heavily on the benevolence, or lack thereof, of the Member States, while on the other hand, there appears to be an evident lack of confidence in democracy, notably parliamentary supervision of this highly important area of policy. If we are truly concerned about the protection of civil rights and the maintenance of democracy, we must, without delay, build an adequate system based on criminal law that can meet the challenges we are now facing, and invest in a powerful preventive policy. Internal security services, in particular, have an important role to play here. The cooperation between the internal security services and the judicial services, in other words, between preventive and repressive action, must be better coordinated as a matter of urgency, with the emphasis placed firmly on the prevention of serious crimes.
Mr President, the European Union, in close collaboration with the United States, has used the terrorist attack on 11 September as a reason to speed up the witch hunt on anyone who stands up to their imperialist plans and preferences. And Europe, which is being given wider and wider powers, powers which go beyond national laws and constitutional protection for its citizens, is being called on to play the lead role here.
The information collated in the Member States, the well-known files, are now common currency; joint files are being kept on potential suspects, that is, every one of us, and the distribution list for these files is getting longer and longer. Joint investigation teams basically have carte blanche, in that they are set up by however many Member States want to, for however long they want, with the involvement of any services they want and for whatever purpose they think fit. This is an orchestrated attack on grass-roots movements. They want to extinguish the personal and collective rights and democratic freedoms that workers have fought for.
Unfortunately, not only do the reports make no attempt to put a halt to this anti-grass roots and anti-democratic development; on the contrary, they incorporate it in an overall reform of the means available for judicial and police assistance.
Mr President, it has never been so appropriate as now, in the wake of the events of 11 September, to establish joint investigation teams to improve cooperation between all the national investigation teams, particularly with a view to enhancing and speeding up that necessary exchange of fresh information between all the information services of the Member States of the European Union. Clearly, this is a police cooperation tool that will be of truly strategic importance in preventing crime. It is a vital, useful tool which will help to tackle the critical terrorist situation in Europe in the wake of the severe international crisis caused by the attack on the twin towers.
We have all had the opportunity, although, sadly, only since the New York and Washington carnage, to reconstruct the series of preparations for terrorist attacks made on our own European territory over the years by people and organisations linked to Osama Bin Laden: the many, apparently unimportant signs actually linked by a single thread and whose connection, sadly, we did not realise until it was too late, until after 11 September, when thousands of innocent people had already died. Clearly, closer judicial and police cooperation involving more joint investigations might well have made us more effective in preventing terrorist crimes. However, it is worth noting that, in addition to helping us respond to the critical terrorist situation, joint investigation teams would also play a useful general role in helping to fight the many phenomena linked to large-scale organised crime at international level such as the illegal trafficking of arms and drugs and the trafficking and exploitation of human beings.
Mr President, I would like to end by thanking Mr Kirkhope and pointing out that the fight against crime, both terrorism-related and general, has, for years now, been the subject of the most insistent requests from European citizens, who are demanding increasing efforts from the national and European institutions fully guaranteeing the fundamental, inalienable right to safety, that precious thing which is under increasing threat. Therefore, I look forward to the greatest possible endeavours from the European Union too, making use, not least, of the tool of the joint investigation teams, precisely to restore the necessary confidence of the European citizens.
Mr President, it appears that the Council may have arrived. If I am not mistaken, someone from the Council has arrived. Is that so? Are you from the Council? We don' t know!
I would ask you not to address the Commission or the Council in a direct or personal fashion. Any comment of this nature that you wish to make should be made through the Presidency.
Thank you, Mr Cappato.
Mr President, I was, in fact, addressing you in order to ask you whether we have, in effect, been honoured by the arrival of the Council. I just wanted to point out that the Council was not present at this debate and has arrived only now. I just wanted everyone to realise, to be aware of the consideration given to Parliament' s decisions and debates, the translation into 11 languages, the amendments translated into 11 languages, the speeches translated into 11 languages, which serve absolutely no purpose whatsoever.
We are discussing the extension of the European police coordination mandate to include the most serious crimes; indeed we are aware that the coordination of information is, in itself, an implementing power, and that the distinction between coordination powers and implementing powers is very, very fine, hazy and difficult to define; we are therefore plumbing the depths of Member States' police and police cooperation policies. The implications for our countries and our codes of criminal procedure are huge, for, as we know, procedures vary greatly between the 15 Member States in terms of the relationship between the police and the law and the government.
Well then, all this is taking place without Parliament being given any say whatsoever in the legislative process, the process by which laws are formed, and I would stress, none whatsoever, without any input from democratically elected assemblies. We know that President Prodi is in favour, yes, of course we do, but we also know that we are sacrificing with a single blow any balance of powers to the urgent, critical need for effectiveness in the fight against crime. The Council official blithely arrives here at the very end of the debate. Our speeches and decisions, the votes we take will serve no purpose at all, for Presidency itself has decreed that this and other debates are to be held at the same time as the meeting of the committee responsible, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which is voting now, at this very moment. Therefore, the two Non-attached Members and the other three or four Members who are in the Chamber are missing the vote on terrorism and the European arrest warrant because of this decision which, I feel, ties in with the Council' s decision not to be present during this debate and is typical of the way the European Union legislates.
Mr President, the extension of Europol' s mandate is not some new issue that has arisen after 11 September. It is, however, self-evident that, right now, there is a particularly great need for such an extension. Naturally, we need to exchange information with third countries' police forces in order to help them combat crime, a fact that was emphasised by an as good as unanimous Parliament when we voted on the report on combating computer-related crime.
There are those who are anxious about Europol' s being given unduly large resources. They might like to reflect upon the consequences of Europol' s having 388 employees to cover a population larger than the United States' s, while the FBI has 27 000 employees. There is no comparison at all between the resources involved, nor between the activities concerned. Europol is not operational.
When information is transferred, it is incredibly important that we should continue to protect data and, as far as possible, to maintain personal privacy. The human rights we have laid down both in the European Convention and in the European Union' s Charter of Fundamental Rights are a characteristically European feature of which we should be proud and which we should also be sure to maintain. We must nonetheless beware of creating a Big Brother society. Just as Mr Turco emphasised, it is therefore important that Parliament be there to exercise its democratic control. It is quite unreasonable that these issues should be excluded from the structures of the EU and that issues which are so very important to people should be discussed in a largely empty Chamber.
The fact that crime statistics are being gathered is naturally welcome. There is something not quite right about the fact that the European Monitoring Centre for Drugs and Drug Addiction in Lisbon gathers a large quantity of statistics concerning drug addiction, while we have little in the way of statistics when it comes to the fight against crime. Europol naturally has an important role to fulfil in this area.
When it comes to the issue of whether or not Eurojust should be mentioned in this context, it has emerged that many people interpret the wording in terms of a desire to upset the balance of power between the executive and the judiciary. It should not, of course, be interpreted in that way. I do not, however, want any misunderstandings to arise concerning this matter. To avoid misunderstandings, it would therefore be better to change the Eurojust wording.
Finally, I want to thank Mr Turco for having dealt with the Swedish and Belgian initiative so well.
Mr President, the two government initiatives on Europol that we are examining today, the first on the definition of areas of action, the second on the rules on the transmission of personal data, provide the European Parliament with the opportunity to raise a genuine question, which is how to organise democratic control over Europol.
This is a very important question, since police and judicial cooperation and, in particular, the management of analysis files that are kept by Europol, are very closely related to civil liberties. Today, since Europol is an intergovernmental body, it is controlled by the national parliaments; first and foremost, by the governments at the Council of Ministers for Justice and Home Affairs or their representatives on Europol' s management board, and lastly by a supervisory body made up of leading, independent figures.
The relevant parliamentary committee is proposing to completely change this system, even though it has only been in operation since 1999, and would like to entrust control of Europol solely to Community procedures, in other words, to the European Parliament.
We do not think this proposal is suitable. We do not consider the European Parliament to be the appropriate institution to undertake the democratic monitoring of sovereign police operations in the Member States, which are carried out by the national services and have implications for the very territory of the Member States. It would be better to keep an open mind while Europol is just beginning to carry out its work and to give the national parliaments the chance to organise and refine their control. They are also aware of this need.
For example, in September, the French Parliament imposed a ban on its parliament debating the draft agreements between Europol and Eastern European countries. It then lifted this ban when it had sufficient guarantees as to the security of the transmission of personal data.
We believe that this is a very positive approach. It is evidence that there is effective control by the national parliaments. In order to exercise this control further, the French Senate has also set up an internal specialised working group responsible for investigating issues of police and judicial cooperation. This is the example we should be following, Mr President, and we should even, without doubt, go further by improving horizontal coordination of the control carried out by the national parliaments.
They should work together in setting up an interparliamentary assembly to monitor Europol and police and judicial cooperation.
Better still, the Intergovernmental Conference, which is due to meet in 2004 and which, in fact, must deal with the role of national parliaments within the European structure, should propose to develop this type of interparliamentary cooperation and turn this into a new pillar of the European Union.
Mr President, ladies and gentlemen, the Commission considers these three initiatives to be particularly important, especially now, at a time when cooperation not only between Member States but also between the European Union and third countries and international organisations is crucial if we want to combat organised crime and, in particular, terrorism, effectively.
The initiatives we are discussing today are intended to speed up the timetable, to bring forward the time when the Member States will have a Community legal basis for establishing joint investigation teams which, if necessary, could include representatives of third countries or of international organisations, to extend Europol' s mandate to enable it to deal with a wider range of criminal activities, and also to enable Europol to transmit personal data to third countries and to other organisations effectively. This will undoubtedly be an important factor in ensuring that cooperation with these third countries and with these international organisations is reliable and functions effectively.
The Commission welcomes the fact that the European Parliament supports the draft framework decision on joint investigation teams that Belgium, Spain, France and the United Kingdom have proposed. We hope that the time saved by allowing Member States to put together such teams will enhance the effectiveness of the fight against transnational crime. The Commission also welcomes the fact that Parliament has given a positive response to the proposal to extend Europol' s mandate and to allow the transmission of personal data to third countries and other organisations. These two initiatives will help to make Europol an organisation which is more effective in the fight against organised crime, a matter which is of increasing concern to the public of the Member States of the European Union.
Mr Turco' s report raises the issue of the democratic control of Europol with regard to the initiatives in question. In June this year, I had the opportunity to discuss this issue at the interparliamentary conference organised by the Dutch government in The Hague, which was attended by representatives of practically all national parliaments of the Member States and which Mr Turco also attended. In light of the discussion that took place on that occasion with the representatives of the national parliaments, the Commission, as provided for in its working programme for this year, is now finalising its communication on the democratic control of Europol, in which it will put forward a number of ideas designed to improve this process. As you will be aware, this democratic control cannot and must not exclude the irreplaceable role of the national parliaments, specifically with regard to control of their national Europol antennas. Indeed, it must not only enable interparliamentary cooperation with national parliaments, but also provide the added value that comes from Parliament' s commitment to democratic control so as to ensure that, in this way, through close cooperation between the European Parliament and the national parliaments, we are able to develop an overall picture of how Europol is actually working without losing any elements of the detailed work produced by national parliaments on their own actions to exercise control over Europol.
At the same time, I acknowledge the importance of coordination between Europol and Eurojust and of the role Eurojust should play in relation to the judicial supervision of Europol. I do feel, however, that it would be preferable to wait for the Council' s decision, which will determine the final form Eurojust is to take, before we move ahead with solutions on coordination between police and courts at European level.
With regard to extending Europol's mandate, the Commission takes note of and shares the concerns expressed in the report about the decision-making structure under the Union's third pillar. This is indeed slow because priorities tend to change from one presidency to the next, and the role of Parliament itself is limited. We therefore welcome the fact that the European Parliament has emphasised the need for the situations of organised crime in each Member State to be reflected when priorities are established in the fight against organised crime at European level. Hence the importance of Member States providing Europol with sufficient, timely information so that it can produce an annual report on the situation of organised crime in the European Union of the required standard. With regard to the amendments proposed in Parliament' s report, the Commission might propose that the public version of this annual report be annexed to the report that Europol also submits annually to the European Parliament.
Lastly, with regard to the initiative on the transmission of personal data, the Commission broadly supports the amendments Parliament has proposed. It shares the opinion that the safeguards for data protection provided today under Article 7 of the 1999 Council Act on data transmitted to third countries and to international organisations, also apply to the transmission of data arising from this Swedish initiative. Since, in this case, the Swedish initiative only changes Article 5(5) of the aforementioned 1999 Council Act, Article 7, which is the article relevant to this matter, will still apply in full. Hence my doubts as to whether there is a genuine need for the proposed amendment to Article 7 of the Council Act.
Thank you, Commissioner.
The joint debate is closed.
The vote on this item will take place tomorrow at noon.
Extradition between Member States (1995 and 1996 Conventions - Schengen Acquis)
The next item is the debate on the report (A5-0371/2001) by Mr Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on an Initiative of the Kingdom of Sweden with a view to the adoption of a Council Decision determining which provisions of the 1995 Convention on simplified extradition procedure between the Member States of the European Union and of the 1996 Convention relating to extradition between the Member States of the European Union constitute developments of the Schengen acquis in accordance with the Agreement concerning the Republic of Iceland's and the Kingdom of Norway's association with the implementation, application and development of the Schengen acquis.
Mr President, Commissioner, curiously, two European States that have never been members of the European Union, Norway and Iceland, were the first to establish, on a regional basis, an area for the free movement of persons. Towards the end of 1957, through the Nordic Passport Union, Denmark, Sweden, Finland, Norway and Iceland, five European States, opened their borders to people while another six sketched out a common market, giving priority to the movement of goods in a Customs Union. The two groups of States chose to take quite different routes: the first establishing EFTA, and the second aiming for a Europe that would be united in more than just economic terms. Fortunately, the project embodied by the Six, which are today Fifteen and will soon be almost double that, although the more ambitious and complex of the two, has proved to be more than just a facilitator of free trade or of border crossing. It has proved to be attractive to many of the founders of the Nordic institutions and, for that very reason, our report attempts to make sense of the contradictions and the chance events of history, by integrating Norway and Iceland into the Schengen area and, most importantly, in the case of the Swedish initiative, into the European Union' s area of freedom, security and justice.
Thus, this Swedish initiative extends the Union' s area of free movement beyond the official geographical borders of Europe, with the corresponding consequences for the legal and judicial sphere, making Norway and Iceland countries in which the common rules on extradition contained in the Schengen acquis will apply. Who could have imagined, 45 years ago, that this would be possible?
Underpinning this historical development, or rather, this need, which implies new requirements and commitments, and thereby changes Europe and requires it to make progress, is the certainty that the Tampere programme, which involves moving from the intergovernmental method to the Community method, will lead to the communitisation of judicial cooperation, because this is what the governments of the Fifteen wanted, because the work of the Commission and of Commissioner Vitorino must not be betrayed by ongoing hesitancy on the grounds of sovereignty and, most importantly, because the situation today requires Europe to have a legal and criminal protection system that serves as the primary instrument for combating international and cross-border crime.
The real difference, which should make us proud to be Europeans, does not lie in our military arsenal but in the quality of the new European laws that we in this House are helping, or will help to construct. These laws will have the power to reconcile deterrence and respect for freedoms without attacking the philosophical and cultural differences that shape the criminal law of any Member State. The European arrest warrant, based on the principle of mutual recognition of national court sentences, is, in the form proposed by Commissioner Vitorino, an example we should follow when considering the other aspects of Tampere, particularly the harmonisation of criminal law.
For all of these reasons, I hope that this Swedish initiative, which we welcome as timely and necessary, rapidly becomes obsolete, having been superseded by effective Community law, specifically on the arrest warrant, eliminating the two Union conventions, which were, admittedly, well-intentioned, but of limited effect. The idea is that these will be replaced by the mutual recognition of court sentences and the simple transfer of persons guilty of committing crimes, a step, Commissioner, which will create a single European area for extradition.
Mr President, ladies and gentlemen, I will first thank the rapporteur, who has analysed this very technical report with great expertise and proposed a range of editorial amendments that we can all support.
We, likewise, welcome and support the Swedish initiative, which is before us now, to further develop the Schengen acquis. Some parts of it have, however, already been overtaken by reality, as the breakneck speed of developments in European internal affairs and justice policy since the terrorist attacks on 11 September might well have made this report and this submission largely obsolete, at least as regards extradition policy.
Thus, the Council of Ministers of Internal Affairs and of Justice, on 20 September, had already set in motion a simpler procedure for handing over criminals and for the mutual recognition of court judgments. We welcome the fact that there is broad European agreement on criminal law and criminal procedure as well. This will lead to better combating of crime on our continent and promote the Community legal area. This being so, I could save myself further great speeches on the Swedish initiative, as Mr Marinho has already made the main points.
I would, though, like to enlarge on one point, namely that the provisions of the 1995 EU Agreement on simplified extradition procedures and the 1996 EU Agreement on extradition between Member States are, according to this proposal, to be extended to Iceland and Norway as a further development of the Schengen acquis. So far, so good. Yet, out of Belgium, France, Ireland, Italy, Luxembourg and England, none have, to date, ratified one of these agreements. This is especially scandalous in view of the candidate states having undertaken to accept the Schengen acquis.
The Member States must at last become aware of their need to set an example, specifically as regards the transposition and ratification of EU acts.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mr Marinho on his excellent work on this report and say that we are all aware of how sensitive and how incontrovertibly important issues such as asylum policy, measures to combat crime, the improvement of external border controls and the fight against terrorism are for the Member States. Nevertheless, I would say that we also all understand now that common problems require common solutions, that to resolve them effectively and coherently, apart from the national dimension, the necessary European dimension must also be in place.
The main objectives of police and judicial cooperation on criminal matters in the European Union are the fight against transnational organised crime and the approximation of legal and statutory provisions. Nevertheless, in the field of judicial cooperation, Schengen has concentrated its efforts on ensuring that requests for extradition are rapidly dealt with by means of the Schengen Information System (SIS). The Swedish initiative that we are considering today does not contain, as Mr Marinho has already stated, major substantive provisions, specifically in the field of extradition, and seeks mainly to clarify the relationship between the various positions on extradition at European Union level and involve Iceland and Norway in the implementation of these provisions. It is crucial that we make the area of justice and security in Europe a reality. The events of 11 September clearly demonstrate the need to conduct the fight against terrorism not only by military means, but also with judicial instruments. It is also worth pointing out that the European Union' s strategy for the beginning of the new millennium, the prevention and control of organised crime, already envisaged the possibility of a single legal area for extradition being created at European level. The events of 11 September only reinforced the urgency and the need for such a decision. This is why the Justice and Home Affairs Council took the decision, on 20 September, as part of its objective of combating terrorism, to replace the extradition process within the Union with a simple process of handing over the perpetrators of such crimes, which will render obsolete all laws on extradition currently in force, as has already been stated, and will involve the removal and replacement of the two conventions on extradition through the mutual recognition of court sentences and through simply handing over the perpetrator of the crime, thereby creating the single European area for extradition, the need for which we also wish to highlight.
Mr President, ladies and gentlemen, the Commission' s job has been greatly simplified in this debate, because it needs only to fully agree with the speech by Mr Marinho, whom I should like to congratulate on his excellent report.
I simply wish to add that, in the view of the Commission, this initiative by Sweden is important and useful because it clarifies that the laws on extradition contained in the 1995 and 1996 conventions can be integrated into the Schengen acquis, an idea that has important consequences, particularly in light of the decisions that Mr Coelho has just mentioned and which were adopted by the Council of Justice and Home Affairs on 20 September. Completely replacing the rules on extradition within the European Union with the mechanism of the European search and arrest warrant will have an effect on the Schengen acquis and must also be reflected in the workings of the Schengen Convention. Furthermore, for this very reason, because our aim is to replace the 1995 and 1996 conventions, the issue must also be raised of extending the European search and arrest warrant to cover Norway and Iceland once the mandate is adopted by the Council, which I hope will happen on 6 and 7 December. This debate is, therefore, not pointless; it is one step forwards, one step on the path that we hope will lead to approval by the Council of Justice and Home Affairs of the European search and arrest warrant, in order to consolidate the area of freedom, security and justice in the field of protecting fundamental rights and of combating transnational organised crime, especially terrorism.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
Electronic communications (processing of personal data and protection of privacy)
The next item is the debate on the second report (A5-0374/2001) by Mr Cappato, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a European Parliament and Council directive concerning the processing of personal data and the protection of privacy in the electronic communications sector.
Here we are again, Mr President, and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is still voting on terrorism. Never mind.
Second attempt: privacy in the electronic communications sector. I seem to remember that, last time, this House failed in its attempt to adopt a majority position because the two proposals made on the issue of unsolicited commercial e-mails - the proposal for compulsory European opt-in and the proposal allowing Member States the freedom to choose whether to opt in or opt out - as well as a joint proposal presented to the Members, too late in my view, cancelled each other out. The three proposals, therefore, cancelled each other out. Now, however, I feel that Parliament is, at last, ready to take a decision on this point, since the position of the Parliamentary Committee on Citizens' Freedoms and Rights leaving the Member States the freedom to choose and the position of the Commission, compulsory European opt-in, have both been tempered, so to speak, and have become more reconciled in that the Committee on Citizens' Freedoms and Rights has taken into consideration the concerns relating to voice mail, in particular, and, on the other hand, the position advocating the introduction opting in, making an initial binding choice, at European level has taken into consideration the need to communicate with existing clients of a particular company or business.
I hope that the Members and the groups, in particular, will be able to decide between these two alternatives without getting confused at the last minute. Parliament will have the opportunity to choose between these two alternatives. In my opinion, and I would like to make this quite clear, there is not enough information or evidence showing that the countries operating the opt-in system are better equipped to fight spamming. Internet spamming is illegal in any case, because it is already illegal to collect addresses without authorisation, it is already illegal to use them without authorisation, it is already illegal to send messages without clearly specifying the sender and it is already illegal to send messages without making it possible for the recipients to delete their details easily from the lists. On the other hand, making opting in compulsory is not without risks either, in terms, for example, of freedom of communication. It is no accident that the Committee on Citizens' Freedoms and Rights has been cautious on this matter. There are, in fact, groups of non-governmental organisations which have expressed their concern at the possibility, for example, of Internet campaigns being used to raise funds.
I feel that this debate, this legislation, has now already been made obsolete by technology and practical facts. It appears that consumers now already have the facility to choose, themselves, individually, between an opt-in or opt-out system, without having to contact the sender of the message before deleting their details from the lists but simply placing the address of the sender in question on a black list so that they no longer have to receive messages from that sender. However, in view of the fact that six years have passed since the adoption of the General Data Protection Directive and many of the Member States have still not ratified it, that four years have passed since the adoption of the directive to be amended by this proposal for a directive and that many of the Member States have not even applied the ' 97 directive, it is reasonable to predict, given these time frames, that this legislation will also take who knows, maybe three, four or five years to enter into force. If, in three, four or five years' time, consumers and users really feel the need to be protected against unsolicited commercial e-mails, the market and technology will make the systems already available today even more simple. It would be a shame, however, if, after displaying this great, understandable concern about the nuisance caused by unsolicited commercial e-mails, we prepared, on the other hand, to give national police authorities full access to our personal data whenever they want it. This is not purely a problem of this directive: it is a more general political problem. I realise this. I fear that this is the direction in which we are heading and that the citizens' greatest privacy concerns are not caused by the prospect of receiving a few more or less unsolicited commercial e-mails.
Mr President, ladies and gentlemen, we have already voted once on this report. Now, at second reading stage, all we have to do is find a solution to the opt-in/opt-out problem. I will therefore be speaking only about that. Looking at the various proposals currently before Parliament reveals, in my opinion, that they are different kinds of opt-out proposals. Only the Commission's document would mean a real opting-in. This means, then, that only the Commission's proposal would guarantee that citizens would themselves be able to say that they wanted 'spamming' , that is to say, to receive electronic advertising, or that they wanted to have the option of consistently refusing it. All other options, that is, the various proposed opt-outs, do not, in my judgment, guarantee this.
So I cannot be greatly satisfied with what is offered here as a compromise, and I believe that, to live up to the title of this proposal, a text with some bearing on data protection would have to be passed, in which case you have no option but to take the Commission's line, support this proposal, and reject the other proposals that have been submitted to Parliament.
Nevertheless, I am in fundamental agreement with much of this report and find many of the points addressed in it sensible. But that was voted on at the last session. Now, it is just about the opting out and opting in. I think that, if we are talking in terms of data protection, we have to support the Commission's proposal.
Mr President, ladies and gentlemen, tomorrow we will be voting on the Cappato report for the second time. Our positions have moved closer, without, however, becoming identical. So the rapporteur has taken misgivings on the left of this House into account, in that the consumer's consent will in future be required for the sending of SMS advertising. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has accepted by a substantial majority the so-called soft opt-out compromise supported by the rapporteur. This proposal alone defends the interests of consumers without doing away with European jobs on a massive scale. Why?
If Parliament were to generally prohibit business-to-customer advertising from the outset, as Mrs Paciotti's proposal would have it, businesses would simply send their advertising material into the European Union from the USA or other third States. The European consumer would have gained nothing, absolutely nothing, and the only effect would be to weaken the European e-business market. We therefore want to let those states that at present have an opt-out system retain it, keep an eye on developments and come to a new decision after two years.
At the same time, the Cappato proposal takes three steps to protect the consumer. First, the consumer can put his name on what is termed a 'Robinson list' , so that advertising material may not generally be sent to him. Secondly, the consumer can, simply and without charge, indicate his wish not to receive e-mail advertising from specific companies. Thirdly, e-mail advertising will be easily recognisable as such in the inbox and will be able to be deleted simply and without cost.
This last option is already available from providers such as AOL - I am sure Mr van Velzen is about to point that out - but this does not put AOL in a monopolistic position. Such an assertion is complete nonsense, as anyone can already download from the Internet a spam recognition program of this sort, no matter what Internet Service Provider he has a contract with for everything else. By the way, AOL was itself opposed to such a regulation. So I would ask you to support Mr Cappato's proposed compromise by a significant majority.
Mr President, the return of this file to committee has certainly made the positions clearer, but I feel it has not improved the result: it fact it has, to some extent, had quite the opposite effect. Indeed, last time it voted, the European Parliament had the wisdom to accept the Commission' s proposal at least on the point relating to electronic directories, thereby ensuring that each of us is free to choose whether to be included in a public directory. Thus, the decision, which I consider to be a mistake and damaging not just in terms of freedom but of the very development of electronic commerce as well, to allow the sending of unwanted messages while leaving recipients the option to complain and request not to be sent any more, appeared to be less harmful too.
By refusing the proposal for opting into public directories for everybody, without even making an exception for mobile phones, we are all placing ourselves at the mercy of all kinds of annoying petitioners and solicitors. We do not even have the protection that once existed in the days when there were only fixed telephones and printed directories. In those days, we could protect ourselves effectively by becoming ex-directory or changing our telephone numbers. Nowadays, when every public directory ends up on the Internet, we have no way of protecting ourselves. We can ask for our phone number or e-mail address to be deleted but it is no use! By now, it is in the hands of users and parties who cannot be traced. Therefore, deciding to amend Article 12 of the directive would really appear not to benefit us in terms of freedom and, quite frankly, I fail to understand how we can give freedom of advertising precedence over individual freedoms.
As far as unsolicited messages, as mentioned in Article 13 of the directive, are concerned, giving the Member States the choice takes away the usefulness of the directive itself in view of the need for harmonisation. Quite frankly, I cannot believe that all this will benefit electronic commerce. In fact, I feel that, as well as people such as our rapporteur, who is expert at using electronic tools, there are also still many, many citizens like myself who have little aptitude for such tools and are therefore concerned. To be honest, I can promise you that I will not be sending requests to any businesses and I will not open any messages for fear that what currently happens to me will continue, even though I am protected in my country, namely that my provider, no less, which has of necessity to know my address, constantly sends me unwanted communications and so, alas, does an airline which I once made the mistake of emailing.
I therefore feel that, until I am protected - I am speaking on my own behalf but there are also many other people, older people like myself or people who have less expertise than many young people - I will do without electronic commerce, because it is not something in which I have confidence. The idea of being in a directory which is accessible throughout the entire Internet, of receiving messages and then requesting that they be deleted, of having to open them first, of having to try and understand these tools, does not inspire me with confidence. It may be that as electronic commerce develops, it will provide greater protection, but it does need to develop first. We must start by allowing electronic commerce to develop, but in order to do so we need to have confidence in it, and this proposal does not inspire that confidence.
Mr President, it is not often that I completely agree with my colleague in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Mr von Boetticher, but this time I agree with him that we need a national choice regime to allow opt-out on e-mails and I am speaking against the socialist amendments.
There is one great myth that has gripped the Left and that is that spam is the same as unsolicited e-mail. I am afraid to say, Commissioner, that the Commission is at the root of this confusion. In your original proposal you said that spam equals unsolicited e-mails. It is not true. I am afraid the spammers who are already breaking the law are going to carry on breaking the law. Mrs Paciotti, you will continue to get spam!
I support the opt-out on two grounds. The first is that opt-in will unjustifiably harm both business and charities. Big American firms can afford TV advertising, press, billboard and so on. We are going to damage small- and medium-sized European firms for whom commercial e-mail provides a legitimate way into e-commerce. It is going to put them at a disadvantage. It is going to put charities at a disadvantage and studies show that people do not mind receiving them. They will not opt out even if they could. But of course it is human nature not to opt in to get them. There is also a misunderstanding about the civil liberties implications. Under opt-out, it is very easy to show that you have opted out and reputable senders have no interest in ignoring your request because they will just irritate you.
Opt-in is superficially pro-consumer, but you would have to prove that you never opted in, which is actually more difficult. Finally, under an opt-in regime, people might opt to receive mailings from organisations that could be embarrassing for them, such as gay organisations when they did not wish to come out, or they could be open to malicious abuse. If they opted in to get mailings from subversive political movements they could find themselves attracting unwarranted surveillance from the police, for instance. The Left has got it wrong and for once Mr von Boetticher is right.
Mr President, although in my view, national legislation is preferable to European legislation in most cases, this is different in this report. In the case of direct marketing by e-mail, this is clearly a matter with cross-border implications. I do not call for a complete ban on direct marketing by e-mail, but it is of the utmost importance for consumers to be given the choice beforehand whether they want to deal with this kind of direct marketing and for them to grant their approval or not, as the case may be. After all, that saves them a great deal of time, money and bother.
Rapporteur Cappato suggests leaving the choice of opting in or out to the Member States. However, that would produce an incoherent European policy. A Member State that has chosen in favour of opting in will experience many difficulties in countering unwanted e-mails, if Member States that have chosen in favour of opting out do permit them. If European policy is divided and fragmented, the chances of establishing international agreements concerning unwanted e-mails are as good as non-existent.
The problem is that businesses can easily side-step European rules from countries outside the European Union. This should not stop us from drafting legislation at European level. It is preferable to look for practical solutions to these problems and to work on international agreements. In that way, you and I will not be faced with e-mails from businesses which we do not need at all.
Mr President, allow me to say straight away that although I represent a minority position, I am very proud of it. I have the 'Automatiseringsgids' of a famous Dutch newspaper, in front of me. On behalf of all my fellow MEPs who want to learn from technology neutrality, it might be useful to read out a few quotes from it.
NTT DoCoMo earmarks USD 8.2 million to control unsolicited e-mails on mobile phones. The e-mail addresses of NTT DoCoMo mobile phones are based on the phones' telephone numbers. That enables all kinds of advertising agencies and dating agencies to advertise their services by sending messages to randomly generated numbers. The article also states that in Japan, the receiver of the text message contributes towards the cost of sending it. This might be food for thought for all those people who claim that the proposal of Amendment No 35 by Mr Cappato is technology-neutral. It clearly is not, for as soon as one is faced with UMTS, the difference between e-mail and SMS fades into the background, with all the consequences that this entails. That is why it is much preferable to talk about electronic communications, as is done in Amendment No 44. That is, in fact, the final step which rapporteur Cappato should have taken in order to put an excellent proposal before us.
Let us be very aware that citizens are not all computer-illiterate. Despite this, they are saddled with most problems. If we were to adopt the proposal of Amendment No 35 by Mr Cappato to change e-mail services of this kind, the entire computer system would need to be changed. Indeed, we would then need to change over from the POP 3 system, which nearly everyone in Europe has, to the e-map system which is offered by only one American provider. However, if that were the case, the Commissioner would immediately receive a complaint about the lack of competition in Europe. That is another reason why I believe it should not be done.
I therefore propose approving the Cappato report but also improving on it further by voting in favour of Amendment No 44 instead of Amendment No 35.
Mr President, unusually for me I can stand here and say that virtually everything has been said. I agree with Mr von Boetticher and Mr Cappato and especially with Baroness Ludford. We are all members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs; we have adopted a position and we have not rushed into it just because we have been bullied and lobbied on the Internet and via the fax machines that are in all our offices. We have to be very careful about legislating on the hoof.
I have to say to the Commission that what it is proposing is wrong and hurried. In 2003 we will have a very good opportunity, in the e-commerce directive, to gather the information and the wisdom obtained from those Member States which have chosen either to opt in or to opt out. We must only propose and adopt legislation on the basis of good counsel and good experience.
We must never underestimate the civil liberties implications to which Baroness Ludford has rightly alerted this House. At this time, when we perhaps are being a little over-assertive with some of the legislation we are bringing forward, I do not want anyone to have to confirm why they have opted to receive, for instance, Ammunition Weekly or why they have chosen to get some information from Amnesty International. The Internet has freed people from dictatorships and oppressors, and yet here we are introducing a kind of censorship by the back door. It is wrong and ill-informed.
The Commissioner may shake his head and smile, but does he want to have to explain to a government agency or some other agency why he has chosen to opt in? That is not freedom: that is being answerable for using a service that is intended to free you.
On the issue of the right of privacy: we all have the right of privacy, but that right cannot be imposed on individuals. Individuals choose the right of privacy and then legislation backs it up.
On the matter of unsolicited commercial e-mail: not all UCE is spam. Here again the Commission has played right into the hands of those who want to drive jobs out of the EU and who pretend that, just because the EU is imposing a ban on sending UCEs within its territory, such a ban will be respected by people in Japan, the Philippines, the USA or anywhere else.
Finally, on spamming, I myself have been spammed. My name has been put on various lists and the spam comes in. That has been done by individuals who have opted me in to the lists held by the spammers. I have a very good option: I have a filter, I have a delete button. We must encourage people to use the technology and stop being their nannies. Please support the Cappato report, as amended.
Mr President, tonight British Members from three different political parties and other colleagues are going to be in agreement, which is a rare occurrence.
I am not a member of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, but I particularly want to commend Mr Cappato and colleagues here tonight for their courageous stand in amending the Commission's original proposal. I was sorry that we did not uphold all of Mr Cappato's report last time. This compromise has all the hallmarks of a compromise. In other words it is not terribly satisfactory but at least it is better than the original proposal from the Commission, and the amendment by the Socialist Group which I hope will not be supported tomorrow.
We have to consider this essentially a transitional piece of work. I think everyone here tonight is working on legislation in the electronic age. I have worked on the e-commerce directive, the copyright directive and we are working on the electronic communications bills. What is quite clear is the immense pace and change of technology and the reconstruction of markets that is going on all the time. As a number of colleagues have said tonight, the world of electronic communications is offering immense benefits to the citizens, whether it is in their own personal access to charities or political parties or in the marketplace. What some colleagues want to do, is to shut that down. Clearly we cannot do that because it operates on a global level. That is where the spam is coming from. So we have promised something to our citizens we cannot deliver.
Clearly we have to work towards a global solution that will be driven by technology. We want a global format that will allow people to tag their e-mail messages by sender and by subject. We can have the technology to give people complete control. If we adopt this proposal and pass this amendment, we will be walking away from the opportunity to create the right environment so that people can really benefit from the immense power of the new communications world.
The Commission has already expressed its position on the amendments that were adopted on 6 September. I am tempted to go back to that debate, but I want to be brief and concentrate on the essential question about unsolicited e-mail.
I would just like to point out that the Commission cannot support Amendments Nos 16, 25 and 34 that were rejected by Parliament on 6 September and are now resubmitted to the vote. The Commission can support the new Amendment No 43 on itemised bills.
I will now focus on what has turned out to be the single most important topic in the debate on the proposed directive, namely unsolicited e-mail.
This House has been discussing the question of opting in or opting out for several years now and the result of the vote on 6 September showed how difficult it still is to find a compromise solution that is acceptable to a broad majority.
However we cannot hesitate for much longer, we need to decide. We have not hurried this decision. There has been huge public international debate with industry, with scientists, with lawyers. I have myself participated in intensive debates in the United States and in Europe on this issue. I strongly disagree that asking a person whether they wish to opt in before you can bill them is a restriction on civil liberties. That is completely illogical. We can disagree on the details, but if people are asked to pay, they should have a choice beforehand, not afterwards.
We should no longer be thinking mainly about messages arriving at a PC on our desk. We should be thinking about the future. Technology is changing rapidly. The wireless Internet will be different from the Internet available only on desktops.
The positive point about the proposal made by the Committee on Citizens' Freedoms in Amendment No 33 is that it recognises that unsolicited commercial messages to mobile phones are a real problem which can only be addressed by a harmonised opt-in approach. I fully agree.
However, the flaw in that proposal is that it is based on the assumption that a mobile terminal can only receive SMS messages. Unfortunately that is no longer true. You can already receive e-mail messages on mobile devices which are connected to the Internet. If you want to test that I can give you good examples. And with convergence it is very clear that SMS will certainly merge with other electronic messaging systems.
The sender cannot know whether a message will be received on a mobile or fixed terminal because of the convergence. That is a technological fact. Banning unsolicited commercial SMS messages while allowing unsolicited electronic messages based on other technologies is therefore not a workable solution.
Another problem I have with Amendment No 35 is the technologically biased approach in paragraph 4. This paragraph apparently tries to address the problem of cost for users but the solution proposed is not a good one. European ISPs tell us that the technology of viewing the subject line before downloading a message is not compatible with the majority of systems used in Europe today. It would require substantial investment; it would be costly for the industry to introduce this feature and this does not seem justified when it is only a halfway solution.
In short, apart from not being compatible with the single market, Amendment No 35 does not meet the need for technology-neutral and future-proof legislation.
Amendment No 44, on the other hand represents a technology-neutral compromise solution and has the merit of being a fully harmonised EU approach to unsolicited commercial e-mail. In paragraph 2 of this amendment a rather substantial exemption from the opt-in principle is made for e-mail addresses obtained within existing customer relationships.
Here an opt-out approach would continue to be allowed, although this will mean an important concession as compared with the original Commission proposal. The exception can be justified because in the context of an existing customer relationship, companies have a lot to lose and are more likely to use marketing instruments with consideration.
We should look at the future challenges. It is interesting to see what is happening in Japan today, where the wireless Internet has already taken off successfully. Nevertheless, the operator is facing a serious problem. It estimates that 85% of the 950 million messages sent daily to mobile devices are unsolicited commercial messages to mobile numbers chosen at random. This is causing a huge problem for network capacity, especially since most of these messages are addressed incorrectly and cannot be delivered. Moreover, it greatly annoys users who have to work their way through great quantities of unwanted commercial messages. The cost of purging the system of junk mail is estimated to be more than USD 8.2 million.
So if we want to create a positive environment for the development of electronic commerce and third generation mobile services, now is the time to make sure that the uptake of wireless Internet services is not hampered by huge amounts of junk mail which the consumer is paying for against his will. Valuable capacity within networks and in battery-dependent mobile terminals must be available for communications, messages and services that users really want to receive. Amendment No 44 is most likely to achieve that purpose.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
European films
The next item is the debate on the report (A5-0351/2001) by Mr Vander Taelen, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on achieving better circulation of European films in the internal market and the candidate countries.
Mr President, as soon as I became a Member of this Parliament two and a half years ago, I asked Commissioner Reding what she intended to do about the precarious situation European cinema found itself in. As a film-maker, I have always wondered how long Europe would put up with the systematic decline of what is, after all, a substantial part of our cultural heritage. Indeed, in the 60s, European films still accounted for 60% of the supply in Europe. Nowadays, that percentage has unfortunately dropped to 22%. That is an all-time low. European films only obtain 26% of their income from outside their own countries. That is certainly far too low. The trade deficit with the US has therefore increased to, and I happily quote this figure because it is so enormous, EUR 6 829 million. This is a gigantic sum, and we should certainly be able to reduce Europe' s trade deficit vis-à-vis America.
Despite this, Europe makes more, and perhaps even better, films than America, although that is very much a matter of opinion. However, the fact that it is so difficult to watch a film from another European country in one' s own country is an outright scandal. It is exceptionally difficult to watch a Spanish film in Greece, or to watch an Italian film in the Netherlands, barring a few exceptions. However, I do believe that it would bear witness to outmoded short-sightedness to call for a large-scale injection of funding into European cinema. In my opinion, Europe has sufficient muscle, creative muscle, muscle by actors and authors but also by sponsors, to make European cinema rise from the ashes. That is why European cinema requires no subsidies. We simply need the resources and the environment to be able to work in a creative manner once again. That is why I call for a very ambitious European project.
In my view, we must first of all identify the fundamental weakness of European film, which is certainly not on a creative but rather on a financial plane. It is exceptionally difficult for European businesses that are willing to invest in European film to obtain bank guarantees, for example, in order to cover the risk of their investments. This is much less of a problem in America on account of the huge financial capacity of the studios. That is why we are witnessing a kind of capital flight from Europe to America. We must try to buck this trend. I think we can expect the European Investment Bank to help us in this by acting as guarantor for banks which, in turn, wish to help those who want to invest in Europe. This funding is required to provide European producers with the necessary resources to reinforce the European film and to eliminate its weaknesses - and I am talking here about the lack of development.
European films are not being developed sufficiently. Americans deliberate longer and work longer on films before they are launched. We lack the resources to do this. We can also learn a great deal from the Americans in terms of advertising. Even if we have the expertise, we lack the funding to carry out their promotion and marketing strategies. I am convinced that if we can support the producers in this, the situation could change. I also think that we should, for example, consider Structural Funds. These can be used to strengthen smaller cinemas in less developed areas. This is virgin territory at the moment. I would appreciate it if the Commission were to give this matter some thought.
I should also like to talk about the way we will be protecting our heritage. It is unfortunate that many films are lost. The memory of European cinema is being lost. Europe should be ambitious in this respect because it is very important to our children' s education that young people can watch these films. I will wind up my speech here, for I have made some thirty recommendations in my report.
I should like to thank the members of the Committee on Culture, Youth, Education, the Media and Sport for the very constructive manner in which we have worked together and I hope, therefore, that this will culminate in approval tomorrow.
Mr President, I rise to speak in place of Ruth Hieronymi, who actually should have been speaking, but is unfortunately unwell. I am very glad to be able to do so, and congratulate the rapporteur. It is not that often that we have somebody speaking here who is as knowledgeable about his subject as is Mr Vander Taelen, who is a film-maker himself. So, well done, my dear Mr Vander Taelen.
I think your report really does provide much needed impetus. As you said, the market share of European films in the cinemas of the European Union is at an historic low point of only 22.5%. The dominance of the American film industry is also reflected in the grossly excessive trade deficit of EUR 6.8 billion.
The situation in the acceding countries is even more dramatic. There is another problem, apart from the clear dominance of films from the USA, which we must not draw a veil over. We often talk in this House of our desire to promote European films, but many are thinking only of their own national film industry and not of their neighbour's, whose films, European films, are not seen in neighbouring regions often enough.
The Commission and the Council as well, must, as a matter of urgency, at last produce a plan to make the European film industry competitive. This is also a sector in which there is money to be made, as the Americans show us. Perhaps the powers-that-be will eventually wake up and do more here.
The central deficits are in the distribution and marketing of our films and, of course, the industry is chronically undercapitalised. I am therefore very glad that we, Parliament, Commission and Council together, have, in the Media-Plus programme above all, got to grips with the twin areas of marketing and distribution and are endeavouring to give help.
I am, of course, also glad that, at the Commissioner's suggestion, the European Investment Bank is also willing to do something about this by making risk capital available for the realisation of audiovisual projects. I believe, then, that we have given a lot of things a push in this area, but can do still more. I also find it a good thing that we are achieving tax breaks at the level of the Member States, and that we can do something to enable filmmakers from one country to get resources and help from another. That, then, is possible. I think this could also be used in the framework of the i2i initiative to promote investment in the infrastructure of independent cinemas, as we propose in this report. I believe that the extension of cinemas in economically weaker regions in the framework of the European Structural Fund can be helpful.
There is a lot more that I could say. I am not entirely in agreement with item 7, in which the call is made for television broadcasters to be obliged to reserve a certain proportion of transmission time for foreign films. That, of course, meets with great resistance from the broadcasters. We will discuss that when examining the 'Television without Frontiers' directive and will perhaps find a way through. Again, congratulations!
Mr President, I have to admit that I envy Mr Vander Taelen; not only does his report contain very meaningful conclusions, thanks to his remarkable knowledge of the film industry, but he also has tremendous vision and has tabled very specific proposals as to what we should do, what policy we should apply in connection with European films. I think that this is an exemplary report in which the economy and culture are perceived in a highly coherent manner, to the benefit of both.
The committee naturally agreed that European films are an educational and cultural vehicle and have a huge impact on the social and aesthetic values of the European public. I see it as a noble industry which has nourished generations of cinema goers and to which we have no hesitation in entrusting our children so that they can learn about the past and acquire a penetrating and analytical perception of the society in which we live and intuition about what will happen in the future.
We love European films; we each of us in our own countries love the national films which have marked out our lives, but we all agree that American films are stealing the show. Consequently, we need to bring about a reversal, to ensure that European films take the place they deserve, and this will only happen if we implement a series of measures, as proposed in the report, all of which, I think, are essential if we really want European films to live up to our expectations in the next decade.
Mr President, ladies and gentlemen, allow me first of all to thank Mr Vander Taelen for his sterling report. I fully subscribe to his view that it is sheer madness to think that we produce excellent films in Europe, while only 22% of those end up in cinemas, not to mention the percentage of non-national films that are being shown in the Member States, despite the fact that for people of all ages, film is the ideal medium to get to know each other' s culture.
Why is it that European film attracts such a small audience, while the cinema-viewing public is on the increase? It seems appropriate to me to commission the European Audiovisual Observatory to carry out an in-depth study into the motives of the film public and its film choices. Based on this, it would then be possible to use a programme such as Media Plus to support the distribution of the European film in a more focused and effective manner. In addition, the other media play an important role in the promotion of European film, of course. Radio and television may devote attention to it, but television in particular could do so in a more structured way by means of a fixed amount, or quota, in other words, of transmission time. An alternative example might be specific European channels which specialise in one particular field, for example, a pan-European children' s channel which broadcasts high-quality European children' s programmes and children' s films. Unfortunately, I am not of the same mind as Mr Vander Taelen when he states that it should be compulsory for TV channels to invest a proportion of their turnover in the film industry. As a Liberal, and also on behalf of my group, that is excessive intervention from the powers that be.
As has been stated before, it seems to me that the European Investment Bank has a role to play in this. One of the areas in which investments must be made is e-cinema. Among other things, it will enable producers to make different language versions of their films in a more straight-forward manner, which will certainly benefit children' s films, for example. After all, although we insist on a sound command of languages here in this House, the supply of adapted language versions would be another excellent way for the citizens of a Member State to get to know the culture of their European fellow citizens.
Mr President, Commissioner, ladies and gentlemen, I would like to say that the report by Mr Vander Taelen has come just when it is needed. It reminds me of when we arrived in Parliament two and a half years ago. I realised that, in the space of two and a half years, by the autumn of 2001, we have gained the commitment of the European Investment Bank, the balance proposed by the Commission for state aid, the recognition of state aid, and now the report by Mr Vander Taelen is telling us that we must circulate films. That is what I mean when I say it has come just when it is needed. It has come just at the right moment to give great support to the audiovisual industry and to the cinema tradition, which we must highlight and which I see as a new development. I would like us to get to grips with this, because we speak a great deal about cultural diversity, but tell me, please, what is cultural diversity if you do not circulate works? If cultural diversity means to strengthen each specific characteristic within another specific characteristic, we will not gain anything in terms of diversity, in the way that we want to here in Europe. It is therefore essential and necessary to circulate films. In order to illustrate how important this is, I would first of all like to thank Mr Vander Taelen, and also to express my regret that one of his amendments, and not everyone agrees on this, since it was not reviewed by the Committee on Culture, Youth, Education, the Media and Sport, that one of his amendments, proposing that coercive measures be used to ensure the circulation of films, was not adopted. We therefore reached an agreement on undertaking a feasibility study into this circulation. That is all very well, it sounds good. I regret that we did not choose a better way. And I would like to stress two other aspects of this report. Firstly, in today' s Europe, we like to say that we have European works. That is wonderful. We have criteria to define European works, in terms of production, but we now know that it is film heritage which will also define and which defines European works. I therefore welcome the fact that the rapporteur has highlighted the issue of building up our heritage. We know that the Commission hopes to give us a European Cinematic Heritage Foundation. We also know that the Council of Europe recently stressed the importance of building up our heritage. We know very well that this cannot merely be achieved by conserving European films, but, as several of my fellow Members have already said, this comes from providing education on the diversity of European works and on what European works represent for future generations. I therefore attach great importance to the issue of heritage.
To sum up, I would like to stress one important point, that of new technologies. New technologies are instruments for the circulation of many things, such as information, knowledge, and cinema. New technologies have their own linguistic facilities which could be of valuable help in circulating European films. I shall therefore stress the opportunities that this report could provide in this area.
I have emphasised this issue in my report on the Sixth Framework Programme that we will be voting on in a few days. However, I believe that new technologies, research into new technologies and digitalisation are all important.
Mr President, ladies and gentlemen, I would like to start by congratulating the rapporteur on his excellent work. This document gives a clear picture of the difficulties European cinema has been striving painfully to overcome for many years now.
I would like to focus briefly on two of the many points contained in the motion for a resolution which caught my attention. Firstly, I fully support the call for the funds made available to the film-making industry to be increased. In effect, considering that the cinema has become an important part of our cultural heritage - cinemas have been more popular than bookshops for many years now in Europe - and given the high potential for employment in this sector, there is no doubt that greater Community financial aid would facilitate its development. And this is precisely one of the problematic areas. Without incentives and investment, there is no growth or impetus, and there is no quality either. Europe has been overrun with film productions which are foreign to our cultural identity and often of dubious quality for too long now. That is not to question the existence of the opportunity or rather the need for cinema to encourage awareness of diversities, of course, but I do feel that Europe needs to protect and encourage its own film heritage.
If, in addition, we consider the competition which came from television during the 1970s, it is not hard to see why hundreds, thousands of cinemas have been closed for so long.
Secondly, I fully support item 18, which refers explicitly to the restoration and protection of the European film heritage. We do indeed need to encourage public institutions, local authorities and cultural associations to search for old and short films and to restore film material, thus ensuring that they are preserved and are available to the public. There are very few film libraries in Europe which are worthy of that name and genuinely properly equipped and efficient. They often suffer from miserly public contributions from the governments of the Member States. Well then, the European Union cannot remain insensitive to this additional urgent need if we genuinely want to preserve the past heritage and guarantee the future of cinema.
Mr President, I, too, would like to congratulate the rapporteur on this report. He sums up very clearly to what an extent the success of a product, film in this instance, is dependent on the promotion of sales through marketing and advertising. When American production companies set aside 30% of their budgets for marketing, it is not to be wondered at that European products lose in direct competition for customers, when they themselves use only 3 to 6% of their budgets for this purpose.
It follows that European film producers must do more to market their products. We, as taxpayers, are also entitled to demand that they do so. One could envisage state support for follow-up projects being made dependent on the filmmakers' efforts at reaching their public. More subsidies cannot be the solution on their own. Too much money was spent in the past on films that never reached their public. Austria spends over EUR 30 million per annum on promoting films. Taking the number of cinema-goers into account, every ticket to see a film is subsidised to the tune of EUR 1 000. State promotion of film cannot have this as its objective.
Mr President, ladies and gentlemen, I, too, would like to start by thanking not only the rapporteur for this initiative, as all of you have done, but also the Committee on Culture, Youth, Education, the Media and Sport, which has backed his initiative so strongly. As you may know, the latest Europacinema conference began here in Strasbourg last weekend, and it is continuing through today and tomorrow. The final panel discussion will be taking place in our rooms tomorrow.
There have been many discussions and many problems to resolve, such as: What is the problem, why is there no internal European market? In discussing many specific problems, whether to do with nation-states or the subsidy issue, we came up against the same point over and over again, that the distribution system does not work. We have a European internal market, but it is not accepted that this product, film, can really circulate. It is at this hurdle that we fall. Now as always, there is a national logic to film promotion, which also applies to a film's success: if it was not a box-office success at home, it will not be an international one either.
I have to agree with Mr Sichrovsky that an increase in subsidies would not help, but an increased subsidy from the country we both come from would help the market a bit. It would be wrong to demand that producers should take greater risks. There are no independent producers. First, we must promote this market economically, we must engage in business development, so that this market can emerge at all. Here, too, one of the demands the Culture Committee makes over and over again in many contexts would seem to be appropriate here. We must endeavour to make business development, whether it originates from large or small enterprises, tax-deductible. We will support this report not only for reasons of ideology, but also out of wholehearted conviction.
Mr President, first of all, I would like to thank Mr Vander Taelen for the excellent work he has done and for his constructive approach to this report.
Today, we find ourselves faced with a terrible paradox. Europe produces more films than the United States, and these are often of a very high quality, but the market share of European films has never been this low before, it stands at 22%, whereas films from the United States take 73.7% of the European market. Furthermore, European films secure only 26% of their box office takings from sources outside the country where they were produced. These are just some observations.
This is a good report because it does not limit itself to providing an analysis of how things stand. It tackles the very reasons why the European film industry is weak, namely, its capacity for development and distribution.
In order to render the European film industry more competitive, the rapporteur makes very specific proposals which, in my view, are excellent. Of course, and I agree with him, we must urgently adopt an ambitious multiannual plan to improve the competitiveness of the European film industry and to strengthen the transnational distribution structures for European films. We must develop research into digital film distribution and projection techniques; we must promote the creation of a European Heritage Foundation and perform a feasibility study of 'interconnecting' support funds of Member States so as to increase the sources of financing.
Of course, when revising the 'Television Without Frontiers' Directive, we must ensure that we include a requirement for television broadcasters to invest a certain amount in the European film industry, and the obligation to promote and broadcast European films. This should also be an opportunity for Member States, which do not yet benefit from them, to consider the appropriate fiscal incentives.
I therefore hope that the Commission, as well as the Council, understand the challenges we are faced with, and that they take appropriate action.
Today, we are debating something that is not only a major challenge in terms of the economy, but also something that is an integral part of the European Union, in other words, culture, creation and identity. That is why this is so urgent.
Mr President, ladies and gentlemen, I, too, would like the House to know how pleased I am that the Committee which I have the honour of chairing has unanimously, and rightly so, adopted the detailed, comprehensive report of the rapporteur, Mr Vander Taelen.
Without going back over aspects which have already been debated, I would point out here that the rapporteur has provided comprehensive proof, as I said before, that both a cultural problem and an organisational problem exist. The problems are related. I feel that the measure tabled by the committee and the decision the House makes tomorrow are so important as to warrant due reflection from the Commissioner and, indeed, a number of proposals and initiatives as well.
As we have said before and will continue to say, there needs to be a substantial cultural element in the integration of Europe, and films play a major, fundamental role in both informing people about cultural diversities and providing authenticity, allowing the message of cinema to be disseminated in all the States. There is a need for more than just organisation. That is important and, in my opinion, the report certainly raises basic issues which will lead us to greater organisation and investment than in the past.
What Mrs Sanders-ten Holte said just now is important. If European film production increases, the number of distribution channels will have to increase too. That is why the problems are related, and it is therefore our task, our responsibility, the responsibility of Parliament, especially, and of the Commission, in particular, and the Council, to achieve this. There is nothing we can do to change the current structure of the industry. When we debate television without frontiers, then we will be able to establish rights and clear guidelines; we will be able to require television companies to distribute, promote and commission European films, but it is imperative that, in cultural terms, we realise that we must make it quite clear that all the European countries must be able to benefit from films.
Mr President, ladies and gentlemen, my colleague, Viviane Reding, was unable to join us for this debate because she is in Brussels at the Council meeting of sports ministers, but she asked me to pass on her thanks to Mr Vander Taelen for his excellent report.
This initiative shows that the European Parliament is fully aware of the strategic importance, both economic and cultural, of the European film industry, but also of what hampers the circulation of films and other audiovisual works in the internal market and candidate countries, as several Members have pointed out.
The European Commission, which fully supports the report' s objectives, welcomes its adoption. The Commission is also pleased that our two institutions share the same viewpoint regarding the need to pursue an ambitious European policy in order to make the European audiovisual industry more competitive. Several recent initiatives by the Commission in this area are proof of this common approach.
As you are more than aware, the recent Commission communication on certain legal aspects related to cinematographic and other audiovisual works that my colleague, Viviane Reding, presented to the Council on 5 November, tackles the issues of the circulation of E-cinema, the tax regime applied to the industry, the protection of European audiovisual heritage, the classification of works and other problems affecting the circulation of films and other audiovisual works. The implementation of the measures set out in this communication, combined with the application of the MEDIA Plus programme (2001-2005) and the joint initiative undertaken by the Commission and the European Investment Bank, i2i Audiovisual, should help to significantly improve the situation of European films.
If I may, Mr President, I would like to come back to some points of the motion for a resolution which has been submitted to you. With regard to the measures that are currently being undertaken, the second point of the motion for a resolution calls on the Commission to pursue a consistent Community policy on the film industry, particularly as regards the application of its competition policy. The above-mentioned communication provides the film industry with increased legal certainty by specifying, as part of a constructive and positive approach, the criteria used by the Commission when assessing national support schemes for the film sector under the Treaty' s rules on State funding. To date, all the national schemes reviewed on this basis have been accepted by the Commission.
Item 5 of the motion for a resolution calls on the Commission, in implementing MEDIA Plus, to draw attention to the Europa Cinemas network of cinemas, and item 6 calls on the Commission to support the 'Shooting Stars' initiative of the organisation European Film Promotion.
These projects are undeniably of value and have received Community support for several years as part of the MEDIA programme. However, it is important to point out that the actions under the MEDIA programme are subject to calls for proposals and to the principle of fair competition and project selection according to a transparent procedure.
Item 7 of the motion for a resolution calls on the Commission, when revising the directive, to investigate the desirability and feasibility of imposing new quotas on broadcasters. The Commission has already launched, pursuant to Article 25(a) of the directive, an independent study to assess the impact of measures for promoting the production and distribution of European television programmes. This study will also assess, more specifically, the effectiveness of quotas laid down under the directive, compared to other support measures. Furthermore, at the beginning of 2002, the Commission will undertake a public consultation on this subject. It will urge all the parties concerned to submit written comments. The results of the various studies and of the public consultation will provide a significant contribution to the communication on the review of the directive and any proposals for amendments, which the Commission plans to submit to the Council and to the European Parliament towards the end of 2002.
Item 33 of the motion for a resolution calls on the Commission to consider introducing specific European regulations in order to stimulate the development of the film industry in the candidate countries. This central concern is taken into account as part of the external action of the European audiovisual policy under the heading of enlargement. Candidate countries are therefore obliged to respect the 'acquis communautaire' where the audiovisual sector is concerned. As you know, this mainly concerns the 'Television Without Frontiers' Directive. In addition, they will be able to take part in the MEDIA programme as soon as they have reached a high degree of compatibility with the 'acquis communautaire' . Furthermore, nine candidate countries were asked to take part in the MEDIA Plus programme. The aim is for these countries to participate from the beginning of 2002.
Item 26 of the motion for a resolution calls on the Commission to perform a feasibility study of the possibility of 'interconnecting' the existing automatic support funds of the Member States and regions. It must be reiterated that an assessment was already carried out in 1998 in Birmingham, by the 'Club des Producteurs Européens' . The working group associated with the Commission came to the following conclusion: the proposed mechanism would, in practice, exclude many Member States who have no automatic support system for production. As a result, the automatic support funds of the smaller countries would be drained by the more commercially successful countries, in other words, the main producing countries.
Item 27 of the motion for a resolution calls on the Committee to perform a feasibility study of the possibility of setting up a European Promotion Fund. Council Decision No 2000/821/EC establishing the MEDIA Plus programme already, in its 'Promotion' section, lays down support for promotional activities in favour of European creation, in other words, approximately 8% of the budget.
Lastly, the Commission welcomes the amendment, which was tabled in plenary by the rapporteur, to set up an implementing agency. The Commission will inform the rapporteur and Parliament about its proposal on this issue.
Mr President, ladies and gentlemen, these are the Commission' s comments on the report by Mr Vander Taelen, who I would again like to thank.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of animals during transport
The next item is the debate on the report (A5-0347/2001) by Mr Maat, on behalf of the Committee on Agriculture and Rural Development, on the Commission report on the experience acquired by Member States since the implementation of Council Directive 95/29/EC amending Directive 91/628/EEC concerning the protection of animals during transport.
Mr President, I should also like to welcome Commissioner Byrne, who could play a significant role in this field. A great deal needs to be said about the implementation of Directive 95/29/EC and animal transport. The lack of adequate supervision, carriers who are slapdash at times and abuse during the export of animals for slaughter outside the EU give rise to much commotion. In addition, the unlimited transport of animals for slaughter by the EU has made a compelling contribution to the spread of animal diseases, including foot-and-mouth and swine fever. It is striking that the effects of this are more or less entirely shouldered by the animal farmers. Abuse during transport and the spreading of animal diseases directly impact on the image, and often the income, of animal farmers, while they are not to blame for these causes. Consequently, anyone who wants to adopt a pro-active stance in the fight against animal diseases such as foot-and-mouth and swine fever, anyone who is concerned about the difficult position European animal farmers are already in, or anyone who cares about animal welfare, will not put up with a culture of tolerance and chaotic rules for animal transport. The fact that Parliament has decided to present an initiative proposal to tighten these directives now sends a strong political signal to the Council and the Commission. After all, next month, the Council will be holding a conference on the European vaccination policy, and in this report, an initial proposal is made for effective prevention of infectious diseases. Additionally, the Commission will soon table proposals to tighten the rules for animal transport.
This report also reflects Parliament' s great displeasure at the implementation of existing legislation by the Member States and the Commission' s lack of opportunity to notify Member States. This report mainly aims to identify the key conditions which sound legislation on animal transport must meet. First of all, there is supervision. The supervision of animal transport in the European Union must be tailored to European needs by taking the following measures. First of all, 15 EU inspectors should be appointed with the task of submitting annual reports to the Council, the Commission, but also the European Parliament, as well as the parliaments of the Member States. Secondly, adequate regulations must be put in place for sanctions, both financial and in terms of licences. The third point concerns the introduction of an adequate European licensing scheme for carriers of animals.
I should like to make the following observations with regard to transport times. We propose to limit the duration of the transport of animals for slaughter and productive livestock to four hours, or 250 km, with a possible extension to eight hours, provided that the carrier is licensed and the animals can lie down and have a supply of fresh water. As for animals intended for breeding and sporting purposes, we suggest a transport duration of two 24-hour legs by specialist carriers, provided that the animals have a supply of fresh water and feed.
With regard to possible exceptions, I should like to draw your attention to two problems. The Commission may grant exemption for areas with few or no slaughterhouses by increasing the said distances and durations by up to 50%. For small islands, but also for Ireland, and I wish to make a point of highlighting Ireland, transport by ship is subject to a separate arrangement. Furthermore, the said regions are disproportionately hit by tightened European legislation on food safety, and I would therefore suggest earmarking structural funds for those regions to invest in small, semi-mobile slaughterhouses.
The export refunds for the export of live animals for slaughter should be stopped as soon as possible, but that is only possible if an international discussion is held about the transport of animals for slaughter and by adding this item to the agenda.
With regard to the amendments, I should like to comment as follows. Together with the Liberal Group and the Socialist Group, I have tabled three amendments to enhance the report' s practical implementability. These concern Amendments Nos 4, 5 and 6, which deal, among other things, with temperature, but also a number of other practical points. I should like to express thanks to Mr Heinz Kindermann and Mr Neil Busk for their very constructive cooperation. As far as I am concerned, the report could also have been referred to as the Maat-Busk-Kindermann report. I assume that the Liberal Group will withdraw Amendment No 3 as it is identical to the joint amendment tabled by the PPE-DE, the PSE and the ELDR.
The policy of tolerance and the feel-good factor surrounding the transport of animals must be brought to a halt. In the EU, literally millions of animals have been killed and destroyed in the last four years as a result of an explosive spreading of animal diseases including foot-and-mouth and swine fever. Abuse during animal transport and the shocking images of this are an indictment of European culture of which caring about animals and the countryside form an essential part. The sad truth is that in every single case, it is the animal farmer who ends up footing the bill at a time when meat prices are unacceptably low and consumer prices remain at an all-time high. Commission and Council, it is time for action, time to choose in favour of the quality of our animals and our countryside.
Mr President, on behalf of the Environment Committee, I welcome Mr Maat's excellent report. It does not go as far as the Environment Committee would have wished, particularly in relation to the duration of travel - the Environment Committee would have preferred four hours - however, if eight hours is complied with, it will be a really welcome advance in animal welfare. This is the first realistic report on animal welfare, Mr Maat has done an excellent job and I congratulate him. My group supports this report.
Although the report does not go far enough in relation to the eight hours, paragraph 1 is extremely important. The maximum journey time of eight hours for slaughter and for further fattening should be welcomed because animals were being transported long distances over long periods in completely unacceptable conditions. Another important paragraph is paragraph 20, which calls for an end to the payment of export refunds on the export of live animals to third countries for slaughter. This is long overdue. The vast majority of European taxpayers are against the idea of their taxes being used to fund something that they fundamentally disagree with.
The onus is on the Commission to ensure that Member States comply with the rules. The Commission must take very strong action against any Member States which do not comply. They must be taken to court and fined.
In relation to the reduced need for long transport, it is extremely important to promote local abattoirs and also the trade in meat. It makes much more economic sense to have a trade in meat than a trade in live animals, because jobs are then created within the EU. The same applies to Ireland: it could make a lot more exporting meat than live animals.
Mr President, Commissioner, ladies and gentlemen, I, too, would like to start by expressing my thanks to Mr Maat. I think he has approached this subject in a very realistic way, many years of discussions on animal transport mean that, in my view, an emotional approach is no more use to us. Nobody, when talking about animal transport, means the kitten in the hand luggage on an aircraft, and nobody mentions the little dog on a lead on the Intercity train and certainly not the racehorse in its specialised horsebox on the motorway. No, in the Maat report we are discussing the well-being of animals on their way to be slaughtered.
Now, I have been in this House for a very long time, and so it is to the Commissioner that I am speaking when I say this: On paper, or so it seems to me, we have produced variations on this theme for years, and we have been constantly demanding more. All the same, we are still repeatedly shocked by the often intolerable situations revealed in individual cases by the checks, which are far too few and far between. Better transport conditions are wanted not only, indeed, by campaigners against cruelty to animals, but also by producers and consumers. In reports and amendments, we demand expert staff, purpose-built vehicles with adequate space for the animals to lie down in, ventilation, supplies of food and water and, for animals for slaughter, journey times limited to a maximum of eight hours.
The proposal to end the payment of export refunds for live animals is one which I find quite crucial and also particularly deserving of support. There are objections to this, amounting in the final analysis to this being an interference with the market. Even Jewish ritual slaughter is brought into the argument. I could smile a little at that, for even that is now possible in the EU. It would be better to transport the meat afterwards.
Commissioner, I find that a person's weak spot is very often his or her wallet or purse. More inspection, more controls, high penalties and loss of the licence where offences are found to have been committed, these would bring about more effective improvements for us all.
Mr President, Commissioner, ladies and gentlemen, the report of the Committee on the Transport of Animals, which is under discussion this evening, has borne out what is repeatedly seen on television: the brutal way that animals are treated, the disregard of limits on journey times, the overloading of vehicles and many other breaches of current regulations on the transport of animals, none of which has been an infrequent occurrence. This situation is no longer tolerable, and the European public is right to demand speedy measures to remedy it.
I must, though, say quite clearly that European regulations on the transport of animals, when correctly enforced, already guarantee a high degree of protection to animals. As the Committee highlights in its report, the fundamental problem is that the regulations currently in force are applied only very inadequately in most of the Member States. Quite apart from the difficulty of transposing the directive into national law, this is attributable above all to Member States' defective control procedures and the far too weak sanctions imposed when breaches are discovered. Criticism arising out of these problems should therefore be directed mainly at the Member States. In my opinion, the Community control policy needs a thorough re-think here, as comparable problems exist in other areas of veterinary control.
I would like, though, to enlarge on two further points. The abolition of export refunds for animals for slaughter, contained in this resolution, was decided on by Parliament in the course of the 2002 Budget procedure and has long been demanded by Social Democrats. In the past, Parliament has already given financially preferential treatment to meat as opposed to livestock for slaughter in paying export refunds, in order to remove the economic incentive from the export of live animals. At present, then, only about one-half in export refund is paid for livestock in comparison with meat. Even that, though, is not yet enough, and export refunds for animals for slaughter should be reduced to zero.
The other point I would like to make is that the proposal for a resolution calls for a maximum transport time of 8 hours for animals intended for slaughter, and that, too, is an old demand from the Social Democrats. There is to be no general maximum journey time, and prime consideration was given to the situation of remote regions and islands. Here, too, there will be limited exceptions to the rules on maximum journey time, which we greatly welcome.
In conclusion, I would like, on behalf of the Social Democrat Group, to thank Mr Maat for the constructive work we have done together, and I believe it will continue in future.
Mr President, Commissioner, ladies and gentlemen, I want to begin by thanking Mr Maat for his excellent cooperation in connection with this report. Partly in conjunction with Mr Kindermann, we have prepared quite a few amendments, and this has, in my view, turned out to be an excellent report. I should also like to thank the Commission which, without hiding anything, has clearly described how the Member States have implemented or, more to the point, failed at all to implement, the many decisions taken in 1991 and 1995. It is really frightening to see how European ministers sit and take joint decisions about something as important as animal welfare and the transport of animals under satisfactory conditions. They then travel home and totally forget what they have been involved in deciding, that is to say they do not transpose any of these decisions into national legislation.
We could have well done without the huge number of hideous television pictures we have seen of animals suffering in a wide range of appalling situations. Lorries have been opened, to reveal dead animals inside, with other animals trampling upon them. That situation is simply unacceptable, and it must be brought to an end now. It is therefore time to put a stop to our traditional practices of many years in the EU whereby animals are transported from north to south and from east to west. There is no good reason for doing this. Animals suffer as a result, and the call must now go out for animals to be slaughtered at the nearest abattoir. Obviously, we are also obliged to transport animals for breeding purposes from areas which excel in producing such animals to areas which have a need for new animals of this kind. I therefore look forward to the Commission' s now tabling proposals for common regulations governing the transport of animals, and I repeat: these must not be minimum regulations, but common regulations governing the transport of animals.
Mr President, I welcome this report and would like to thank the rapporteur for his excellent work. However, I would first of all like to highlight my concern that the current debate has consistently failed to acknowledge the failure of many Member States to implement existing Community legislation in this area. The latest Commission report, together with numerous mission reports, has highlighted that there is a serious disregard of animal welfare in some countries. The Commission must show a much greater willingness to initiate infringement proceedings against Member States which fail to enforce this directive properly.
With respect to journey times, I hope the Commission will follow the recommendations of their scientific advisory committees and propose workable limits that allow businesses to function effectively, whilst maintaining a high standard of animal welfare. I will be supporting the 8-hour or 500-kilometre limit, and strongly support the view that the climate conditions of each Member State should also be taken into consideration. However, in areas where these journey times are unrealistic, a temporary dispensation to the maximum 8-hour travelling time should be granted where there are no slaughterhouses within a radius of 500 kilometres. I am thinking particularly, in the UK, of the islands of Western Scotland, and of other parts of the European Union that are affected adversely in that regard. Although putting a limit on journey times is an important step forward, the treatment of animals en route, vehicle ventilation, overcrowding, and the definition of space and temperature requirements during transport etc. are equally important issues.
The recent foot-and-mouth crisis provided evidence enough that the unnecessary long-distance transport of animals was a factor in the quick spread of that disease. I look forward to the Commission's policy plan scheduled for 1 January 2003 aimed at the regionalisation of meat production chains, so as to limit the long-distance transport of live animals in future.
Mr President, the report on the protection of animals during transport has evoked great public interest. Various associations, but above all individual citizens, have watched attentively to see what steps, if any, Parliament will take to prohibit intolerable conditions in the transport of animals.
The report's concern is with the use of legislation to prevent animals in transit from being endangered or brought to a cruel demise. Nothing, though, must be left to chance, but there must rather be firm negotiations when the report is elaborated. Among the European rural model's special features, the expectations of society are a decisive element.
The BSE crisis and the consequences of the destruction of animals due to the foot-and-mouth epidemic have put a definite question mark against what had so far been achieved. An estimated 250 million farm animals a year are transported across the EU. The people involved have for years vigorously disputed how necessary or pointless this is. This basic regulation itself contains numerous practical and legal provisions on the transport of animals. It is clear that national authorities do not act in the same way everywhere, which shows how weak the animal protection clause really is. There is a lack of seriousness, transparency and honesty in this area. If, for example, hares living wild in Poland are caught with nets and transported into the EU in containers that are torment to them, just so that people can shoot them for sport as a leisure pursuit, that has nothing to do with sport and even less with the protection of animals. I would be happy if the Commissioner were able to say that it does not.
At this particular stage of negotiations on the enlargement of Europe, this incident bodes ill for well-regulated agronomy as the basis for protecting Europe's environment and species. The report before us opts, in this sense, for cooperation rather than confrontation between agriculture and animal protection.
Mr President, animal transport has been put in a bad light by the many infringements which carriers have committed. These infringements are an indication that, in addition to transport rules, additional attention must be devoted to supervising compliance with these rules. In the past year, we have had to face yet another disastrous outcome of animal transport, namely the spread of animal diseases. One now notorious incident of the transport of calves across different Member States cost the lives of 265 000 animals. One of the conclusions we are drawing from the foot-and-mouth crisis is that agriculture must focus on the regionalisation of production and that the transport of live animals must come to an end. With this in mind, I give my wholehearted support to the report by Mr Maat. However, it is beyond me why in his amendments, he wishes to scrap the maximum and minimum temperature requirements inside the means of transport on the strength of the futile argument that everything is fine as long as the truck has mechanical ventilation. Animal protection groupings will certainly find it difficult to accept this argument. My amendments have the same objective as those by Mr Maat, except that mine still include the temperature requirements.
I support the call to end the payment of export refunds in respect of live animals for slaughter. The evasion of European transport and slaughter rules by having animals slaughtered outside the Union under conditions which would be banned in Europe does injustice to the European farmers. The Commission would like to encourage farmers to produce quality products. Animal welfare forms an essential part of this quality which extends from farm to fork.
Mr President, Commissioner, ladies and gentlemen, this is a report on a Commission report on the implementation of the directive concerning the protection of animals during transport.
Commissioner, once more in this Parliament we are giving in to the temptation to tell the Commission exactly what it should be presenting us with, in great detail, in the next proposals for a directive they submit to us, to the extent that we are practically doing their job for them. The rapporteur, Mr Maat, has done a great piece of work. I trust that the Commission and the Council will take this into account. Animals must be transported in conditions that are reasonably good; legislation should dictate standards to ensure that this is the case, and the authorities should verify compliance with these standards.
Having said this, I would like to share two thoughts with you: firstly, that conditions should be the same for both long- and short-distance transportation. We should not demonise the long-distance transportation of animals, because that would lead to distorted competition in the internal market. And secondly, transportation conditions should also be the same for all animals that are transported, in cases where animals are being taken to the abattoir as in cases where animals are transported to be reared close to, or far away from, their place of birth, or in order to take part in a competition. These issues are not raised in the report, and I, Commissioner, would personally like to see them included in the next Commission proposals.
On the other hand, I would like to applaud and thank the rapporteur, who put forward an amendment on behalf of my group to delete the references made to temperatures, for it makes no sense to talk about temperatures without also referring to the corresponding relative humidity. Additionally, from Lapland to the Canary Islands, Europe is a very large continent with a very diverse climate, population density and socio-economic conditions.
Finally, I would like to draw your attention to the importance of transportation in the propagation of epizootic diseases. This is never related to the length of the journey, but we should be absolutely rigid with regard to standards and compliance with them. For example, the classical swine fever we had in Spain in 1997 was caused by piglets travelling from Holland. This can and should be avoided.
Mr President, Mr Maat' s report is excellent and summarises the legitimate and powerful criticism that has to be directed, in the first place, against the Council of Ministers and the Member States. It is disgraceful that those of us in a civilised and cultivated part of the world, calling itself Europe, should treat animals in the way we do. Moreover, no one can convince me that it is economically necessary. Presumably, it is economic madness.
I want first of all to deal with Paragraph 14. Anyone who drives when drunk loses his driving licence immediately. How can a driver arrive with a load including dead animals and yet retain both his driving licence and his licence to transport animals? That is absurd!
Paragraph 20 is about ending the payment of export refunds in respect of live animals. That is a first small step able, in actual fact, to be taken by the EU.
Mr President, Mr Maat's report is an important tool for thinking globally and acting more locally in agricultural and environmental policy. Your report, Mr Maat, deserves our full support, as it does not make any compromises to the detriment of animal welfare and again emphatically brings to the light of day deficiencies which have long been well known. There are particular expectations of the report since the vote in plenary which cut the budget for the export refund regulation. The agreement with which this met naturally gives grounds for hope that the Maat report will be adopted as a whole, especially as it has made past misdemeanours in animal transport policy particularly apparent.
There are a number of points I would like to make, but time is too short. Let me perhaps just say in conclusion that checks and supervision must be improved, and the amounts levied in fines must be harmonised and raised to a level that will act as a deterrent for transport businesses. The same should apply to sanctions imposed on Member States. We are all acquainted with the problems, the European public is right to be sharply critical of the European institutions and of the fifteen governments. This report is to be highly valued also from the point of view of enlargement.
Ladies and gentlemen of the Council and of the Commission, it is high time that action were taken.
Mr President, it is probably indisputable that Europe-wide public opinion is demanding an immediate end to the animal cruelty associated with the transportation of live animals. The EU has the means to reduce these problems, but lacks the political will to do so. There exist directives whose purpose is to improve the conditions of animals during the time of transportation. There is, however, no control over the implementation of these.
Mr Maat's report recognises this situation; it states that the directives issued on transportation are being violated. It sees problems which arise from the different driving and resting times which apply to the drivers and to the animals being transported. It pays particular attention to the export of live animals to countries outside the EU, which, of course, always involves the longest journey. It reminds us that such transportations are a cause of the explosive spread of infectious animal diseases. The most radical demand is that the Commission is being required to end payments of export aid with regard to animals being transported for slaughter, as from the start of next year.
The Commission must respond to these requirements (which will form the opinion of Parliament) in such a way that the ethical/moral demands of the civilised world regarding respect for life will, in the EU, also be met in the case of animals destined for slaughter.
Mr President, Ireland is committed to working with all Member States and international bodies to achieve higher standards in animal welfare. Due to our peripheral location and our island status, as Mr Maat has recognised - for which I thank him - we have no realistic alternative to exporting our live cattle by boat, and we need to find export markets for nine out of the ten animals produced on our farms.
While I fully support the general principle of slaughtering animals as close as possible to the point of production, the reality is that many of the export markets available to us demand live animals rather than the processed products and for the foreseeable future the proper functioning of our market will require a balance between the dead meat and the live meat trade.
Regulation 615/98 links all payments of export refunds to compliance with strict animal welfare standards during transport, including full clinical examination of every animal. We must police and enforce this fully. The live export incident involving Germany and the Lebanon this summer resulted from the inexperience of the German authorities, as they are infrequent exporters of live animals and had no prior veterinary agreement with the Lebanese. Hard cases make bad law. I do not agree with the German agricultural minister's view that export refunds on live cattle can now no longer be justified. If Europe does not fulfil the requirements of third countries, they will get their supplies from far further afield, with little or no controls and regulation from an animal welfare point of view since there are still no internationally agreed standards on transport.
We have to have the highest possible standards not just in the interest of the animals but also of the producers, who will get a far better price for healthy unstressed animals. It is true that we must continue to review our standards of protection of animals during transport and each Member State must be willing to police and enforce the law. However, with over a million tonnes of surplus beef in the EU, export refunds will be required for some time to come and I will not be supporting any proposal to remove them.
Mr President, Commissioner, it goes without saying that cruelty to animals must be stopped. This already forms the specific ethical basis of European agricultural production. The Commission must have adequate powers to intervene in the activities of Member States; penalties must be sufficiently severe; and executive measures to correct these matters definitely need to be intensified. I would like to thank Mr Maat, the rapporteur, for taking the exceptions into consideration. There exist such things as sparsely populated areas, islands, and long distances, and these areas too must be able to function; in this report they have been taken into consideration in a balanced and even-handed way.
Animal welfare forms part of a greater whole. The regionalisation of production chains has been the topic of the day and a theme for the future, and it is against this specific background that the aid for transportation of animals for slaughter must be ended. This will further regionalisation, and the implementation and development of regional chains.
Mr President, ladies and gentlemen, once again, we are handling the subject of 'Protection of animals during transport' . This is a long-running issue, and I unreservedly support the report Mr Maat has presented. We all know that there are already several directives on this in the European Union, and legislation to transpose it in the Member States. We are all in favour of comprehensive animal protection and opposed to methods of transport which inflict needless suffering, particularly on animals destined for slaughter. Were all these positive laws to be transposed and followed up everywhere, this debate would not be necessary. That is, however, not the case.
Pictures of unacceptable transport conditions provide repeated evidence of this. We should, though, not lose sight of the fact that there are a few good things to report on this area. There are some examples of the transportation of animals which already meet the requirements of animal protection. The idea of slaughter in the immediate vicinity of the place of origin is also widely being put into practice. Slaughter as close to the farm as possible is something I greatly support. Modern methods of preservation make the export of meat even to distant areas thoroughly feasible.
We are right to demand feeding and watering breaks during the transportation of animals. We will also have to give future consideration to how to minimise stress to the animals when being unloaded or reloaded before and after these breaks. We could certainly aim to have the vehicles transporting animals to slaughter equipped in such a way that the animals could remain on board the vehicle during short breaks and be provided for there.
Transport, space, the way in which the vehicles are driven, ventilated and heated, loading and unloading procedures have, if they are made suitable, the greatest effect on improving the protection of animals. This report makes its contribution to that and I ask for it to be supported across this House.
Mr President, during animal transport, animals are merely considered commodities and not living creatures with an intrinsic value. The Member States should hang their heads in shame for the fact that the supervision of compliance with legislation is so deficient. I therefore welcome the proposals to step up the supervisory procedures considerably and to tighten the sanctions. Furthermore, a general time and distance limit should be imposed and far stricter requirements should be prescribed for all trucks. Improved facilities should not be an alibi for extending driving times under the guise that it is acceptable for transport in 'business class' to take longer. The use of 'business class' is quite ludicrous considering the sixth-rate treatment animals still receive before they are killed. Live animals should only have to endure very short spells of transport. Eight hours is indeed an improvement, but four hours should, in fact, be the absolute maximum. We must move towards regionalisation of the production chain with small, clean slaughterhouses. The recent foot-and-mouth crisis has illustrated once again that the stopping and collection places entail irresponsible animal-health risks, and these must therefore be abolished. Reforms need to be carried out promptly with a view to enlargement. Across Europe, animals should no longer simply be viewed as objects which are financially lucrative instead of as part of creation. Mr Maat, many thanks for the sound report.
Mr President, it is a rare occurrence but, this time, I am forced to speak on behalf of my nation. In fact, the entire Italian beef industry is extremely concerned by the proposal, and not just because of the maximum limits it imposes on travelling time. Of even more concern to us is the fact that the proposal stipulates that animals for further fattening, which is a completely natural stage of the livestock rearing process, should be subject to the more restrictive measures laid down for animals for slaughter instead of the less restrictive measures laid down for breeding animals, even though the further fattening stage is a natural continuation of the livestock rearing process lasting a few months.
We fully understand the report' s objective, which is to replace the transportation of live animals with that of dead meat as far as possible. However, our situation is quite out of the ordinary, involving 120 thousand farms and a flourishing processing industry with business activities ranging from slaughter to packing, which would be greatly compromised by such a measure. Here are some statistics, Mr President, Commissioner: France has a cattle stock of over 20 million head and an annual slaughter rate of 5 million head; Italy has a cattle stock of 7 million head and an annual slaughter rate of 4.5 million head. Clearly, this consolidated production cycle, which is vital for the economy of our country' s livestock sector, would be completely disrupted by the introduction of a maximum journey time or distance limit. Moreover, there are no scientific grounds for such a limit and it would serve purely exploitative purposes and have consequences which, as I said, would be extremely difficult for the sector as a whole to bear.
It can be seen from this that the sole motive behind any proposal to place an absolute limit on travelling time is actually other countries' desire to strip Italy of a substantial part of its slaughter trade and to take the place of our producers in supplying beef and veal to the Italian market. This is not the kind of Europe we want!
Mr President, I am pleased to outline to you the Commission's position on Mr Maat' s excellent report. The subject matter of this report is animal welfare and animal transport in particular. We all know that this is a very sensitive issue.
I made clear when I presented the original Commission proposal that the views of the Council and Parliament would help shape the proposals which I intend to present early next year. The report under discussion here today shares most of the objectives of the Commission. However, there is one key building block missing in the construction of the Commission' s final proposals and that is the opinion of the Scientific Committee on Animal Health and Animal Welfare, which is expected shortly.
This opinion will provide the Commission with the necessary scientific advice on key issues such as travelling times and loading densities. On such issues, our actions must be guided by good scientific advice on animal transport conditions. Let me nonetheless indicate some general impressions on some of the key issues raised in your report.
First of all on travelling time, I was very glad to note that some of the more extreme suggestions, such as a four-hour limit on animal transport, have not been supported in Mr Maat' s report. The consistent advice to the Commission is that the stress and risk to animals in transport arises primarily from three factors: travelling time, loading and unloading of animals and the conditions in which they are transported - ventilation, humidity, density and so on.
The Commission has already presented proposals for improvements in these areas or will be presenting them shortly. However there is too much emphasis in some quarters on travelling time. I consider that a reduction to four hours is simplistic and takes no account of the wider interests involved.
We cannot ignore the interests of the farmers and the meat and livestock industry. Such a reduction would be viewed as an attack on their livelihoods rather than a genuine contribution to animal welfare. If we wish to retain their support for improved animal welfare then we must also respect their interests. I wish to work with them rather than against them and hope that you share this view.
I would now like to turn to the issue of resources. Your report calls for the number of inspectors in the Food and Veterinary Office engaged on animal welfare to be increased to fourteen, compared with the current figure of four. The reality is that such an increase could only be achieved at the expense of other priorities, including BSE, foot-and-mouth disease, meat hygiene, residue levels and food safety generally, where the Commission is already over-stretched.
I have consistently refused to make promises on which I cannot deliver. It would be dishonest to do so, both to this House and to the European public. You stress the lack of enforcement of the current legislation in Member States. I fully agree. Member States must make the effort and provide the resources to ensure better implementation. It is a point which I have made repeatedly to the Member States in the Agriculture Council.
Judging from the correspondence I receive from Members of Parliament, the best way to achieve better enforcement is through legal proceedings against the Member States. However it should be pointed out that sometimes it is more effective to work with Member States than against them, so proceedings should be the last resort. They are, after all, responsible for the on-the-ground implementation of Community legislation.
But let me be clear: where efforts to find solutions through dialogue do not succeed, the Commission will initiate infringement proceedings against the Member States concerned. In fact, proceedings are under way against several Member States and are under consideration for several more.
Finally, in this respect, I would call on the House to assist the Commission' s efforts in encouraging Member States to take animal welfare more seriously. In particular I would call on Members to remind your political colleagues in your own Member States of the need to put more efforts and resources into ensuring that the Community provisions on animal welfare are complied with.
Mr Maat, ladies and gentlemen, I will be returning to you shortly with the Commission' s formal proposals. This will provide you with the opportunity to shape the hard legislation on animal welfare. I can assure you that Mr Maat' s report will be a major influence on this legislation.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 9.40 p.m.)